Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

DATED AS OF JUNE 3, 2014

 

AMONG

 

ORCHIDS PAPER PRODUCTS COMPANY,

 

THE LENDERS,

 

AND

 

U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II THE CREDITS

28

 

 

 

2.1.

Commitment

28

2.2.

Required Payments; Termination

28

2.3.

Ratable Loans; Types of Advances

29

2.4.

Swing Line Loans

29

2.5.

Commitment Fee

31

2.6.

Minimum Amount of Each Revolving Advance

31

2.7.

Reduction in Aggregate Commitment; Optional Principal Payments

31

2.8.

Method of Selecting Types and Interest Periods for New Advances

31

2.9.

Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods

32

2.10.

Interest Rates

33

2.11.

Rates Applicable After Event of Default

33

2.12.

Method of Payment; Repayment of Term Loans

34

2.13.

Noteless Agreement; Evidence of Indebtedness

34

2.14.

Telephonic Notices

35

2.15.

Interest Payment Dates; Interest and Fee Basis

35

2.16.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

36

2.17.

Lending Installations

36

2.18.

Non-Receipt of Funds by the Administrative Agent

36

2.19.

Facility LCs

37

2.20.

Replacement of Lender

41

2.21.

Limitation of Interest

41

2.22.

Defaulting Lenders

42

2.23.

[Intentionally Omitted]

46

2.24.

[Intentionally Omitted]

46

2.25.

[Intentionally Omitted]

46

2.26.

Increase Option

46

 

 

 

ARTICLE III YIELD PROTECTION; TAXES

48

 

 

 

3.1.

Yield Protection

48

3.2.

Changes in Capital Adequacy Regulations

48

3.3.

Availability of Types of Advances; Adequacy of Interest Rate

49

3.4.

Funding Indemnification

49

3.5.

Taxes

50

 

i

--------------------------------------------------------------------------------


 

3.6.

Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity

53

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

54

 

 

 

4.1.

Initial Credit Extension

54

4.2.

Each Credit Extension

56

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

57

 

 

 

5.1.

Existence and Standing

57

5.2.

Authorization and Validity

57

5.3.

No Conflict; Government Consent

57

5.4.

Financial Statements

57

5.5.

Material Adverse Change

58

5.6.

Taxes

58

5.7.

Litigation and Contingent Obligations

58

5.8.

Subsidiaries

58

5.9.

ERISA

58

5.10.

Accuracy of Information

59

5.11.

Regulation U

59

5.12.

Material Agreements

59

5.13.

Compliance With Laws

59

5.14.

Ownership of Properties

59

5.15.

Plan Assets; Prohibited Transactions

59

5.16.

Environmental Matters

59

5.17.

Investment Company Act

60

5.18.

Insurance

60

5.19.

Solvency

60

5.20.

No Default

60

5.21.

OFAC; Anti-Terrorism Laws

60

 

 

 

ARTICLE VI COVENANTS

61

 

 

 

6.1.

Financial Reporting

61

6.2.

Use of Proceeds

62

6.3.

Notice of Material Events

62

6.4.

Conduct of Business

63

6.5.

Taxes

63

6.6.

Insurance

64

6.7.

Compliance with Laws and Material Contractual Obligations

64

6.8.

Maintenance of Properties

64

6.9.

Books and Records; Inspection

64

6.10.

Payment of Obligations

64

6.11.

Indebtedness

65

6.12.

Merger

65

 

ii

--------------------------------------------------------------------------------


 

6.13.

Sale of Assets

65

6.14.

Investments

65

6.15.

Acquisitions

66

6.16.

Liens

66

6.17.

Affiliates

67

6.18.

Sale and Leaseback Transactions

67

6.19.

Financial Contracts

67

6.20.

Restricted Payments

67

6.21.

Financial Covenants

67

6.22.

Further Assurances

68

6.23.

OFAC, PATRIOT Act Compliance

69

 

 

 

ARTICLE VII DEFAULTS

69

 

 

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

71

 

 

 

8.1.

Acceleration; Remedies

71

8.2.

Application of Funds

73

8.3.

Amendments

73

8.4.

Preservation of Rights

74

 

 

 

ARTICLE IX GENERAL PROVISIONS

74

 

 

 

9.1.

Survival of Representations

74

9.2.

Governmental Regulation

75

9.3.

Headings

75

9.4.

Entire Agreement

75

9.5.

Several Obligations; Benefits of this Agreement

75

9.6.

Expenses; Indemnification

75

9.7.

Numbers of Documents

76

9.8.

Accounting

76

9.9.

Severability of Provisions

77

9.10.

Nonliability of Lenders

77

9.11.

Confidentiality

78

9.12.

Nonreliance

78

9.13.

Disclosure

78

9.14.

USA PATRIOT ACT NOTIFICATION

78

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

79

 

 

 

10.1.

Appointment; Nature of Relationship

79

10.2.

Powers

79

10.3.

General Immunity

79

10.4.

No Responsibility for Loans, Recitals, etc.

79

10.5.

Action on Instructions of Lenders

80

 

iii

--------------------------------------------------------------------------------


 

10.6.

Employment of Administrative Agents and Counsel

80

10.7.

Reliance on Documents; Counsel

80

10.8.

Administrative Agent’s Reimbursement and Indemnification

80

10.9.

Notice of Event of Default

81

10.10.

Rights as a Lender

81

10.11.

Lender Credit Decision, Legal Representation

81

10.12.

Successor Administrative Agent

82

10.13.

Administrative Agent

83

10.14.

Delegation to Affiliates

83

10.15.

Execution of Collateral Documents

83

10.16.

Collateral Releases

83

10.17.

No Advisory or Fiduciary Responsibility

83

 

 

 

ARTICLE XI SETOFF; RATABLE PAYMENTS

84

 

 

 

11.1.

Setoff

84

11.2.

Ratable Payments

84

 

 

 

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

85

 

 

 

12.1.

Successors and Assigns

85

12.2.

Participations

85

12.3.

Assignments

87

 

 

 

ARTICLE XIII NOTICES

88

 

 

 

13.1.

Notices; Effectiveness; Electronic Communication

88

 

 

 

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

90

 

 

 

14.1.

Counterparts; Effectiveness

90

14.2.

Electronic Execution of Assignments

90

 

 

 

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

90

 

 

 

15.1.

CHOICE OF LAW

90

15.2.

CONSENT TO JURISDICTION

90

15.3.

WAIVER OF JURY TRIAL

92

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

PRICING SCHEDULE

 

SCHEDULE 1 — Commitments

 

SCHEDULE 5.8 — Subsidiaries

 

SCHEDULE 5.14 — Properties

 

SCHEDULE 6.11 — Indebtedness

 

SCHEDULE 6.14 — Investments

 

SCHEDULE 6.16 - Liens

 

EXHIBITS

 

EXHIBIT A — Form of Opinion

 

EXHIBIT B — Form of Compliance Certificate

 

EXHIBIT C — Form of Assignment and Assumption Agreement

 

EXHIBIT D-1 — Form of Borrowing Notice

 

EXHIBIT D-2 — Form of Conversion/Continuation Notice

 

EXHIBIT D-3 — Form of Payment Notice

 

EXHIBIT E — Borrowing Base Certificate

 

EXHIBIT F — Form of Increasing Lender Supplement

 

EXHIBIT G — Form of Augmenting Lender Supplement

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement (the “Agreement”), dated as of June 3, 2014, is among
Orchids Paper Products Company, a Delaware corporation, the Lenders and U.S.
Bank National Association, a national banking association, as LC Issuer, Swing
Line Lender and as Administrative Agent.  The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“Account Debtor” means the account debtor or obligor with respect to any of the
Receivables.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

 

“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

 

“Advance” means a borrowing hereunder of (i) Revolving Loans made by some or all
of the Revolving Lenders, of the same Type, made, converted or continued on the
same Borrowing Date or date of conversion or continuation, as applicable, and,
in the case of Eurocurrency Loans, for the same Interest Period, and (ii) a Term
Loan made on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.  The term “Advance” shall include Swing
Line Loans unless otherwise expressly provided.

 

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Guarantor would cause a Deemed Dividend Problem.

 

“Affected Lender” is defined in Section 2.20.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such

 

1

--------------------------------------------------------------------------------


 

Person’s Subsidiaries.  A Person shall be deemed to control another Person if
the controlling Person owns 10% or more of any class of voting securities (or
other ownership interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to Section 2.7 and increased
pursuant to Section 2.26.  As of the date of this Agreement, the Aggregate
Commitment is $75,000,000.00.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

 

“Alternate Base Rate” means, for any day, (A) at all times that U.S. Bank is the
sole Lender under this Agreement, the Daily Eurocurrency Rate for such day or
(B) at all times there are two (2) or more Lenders party to this Agreement, a
rate of interest per annum equal to the highest of (i) the Prime Rate for such
day, (ii) the sum of the Federal Funds Effective Rate for such day plus 0.50%
per annum and (iii) the Eurocurrency Rate (without giving effect to the
Applicable Margin) for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) for Dollars plus
1.0%, provided that, for the avoidance of doubt, the Daily Eurocurrency Rate or
the Eurocurrency Rate for any day shall be based on the rate reported by the
applicable financial information service at approximately 11:00 a.m. London time
on such day.

 

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the Available Aggregate Revolving Commitment at
such time as set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its equity interests in an Affected
Foreign Subsidiary.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Augmenting Lender” is defined in Section 2.26.

 

2

--------------------------------------------------------------------------------


 

“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Financial Officer and Secretary of the Borrower, acting singly.

 

“Available Aggregate Revolving Commitment” means, at any time, the Revolving
Commitments then in effect minus the Revolving Exposures at such time.

 

“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.

 

“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

 

“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.

 

“Borrower” means Orchids Paper Products Company, a Delaware corporation, and its
successors and assigns.

 

“Borrowing Base” means, as of any date of calculation, an amount, as set forth
on the most current Borrowing Base Certificate delivered to the Administrative
Agent, equal to the sum of (a) 80% of Eligible Receivables as of such date, plus
(b) 50% of Eligible Raw Materials Inventory, plus (c) 60% of Eligible Parent
Roll Inventory, plus (d) 50% of Eligible Finished Goods Inventory, plus (e) the
Oklahoma Equipment Amount, minus (f) the Borrowing Base Adjustments.

 

“Borrowing Base Adjustments” means (a) reserves established in respect of the
Borrowing Base, as determined by the Administrative Agent in its reasonable
credit judgment at any time and from time to time and/or (b) reserves
established as a result of the revision of the standards of eligibility in
respect of Eligible Receivables and Eligible Inventory by the Administrative
Agent in its reasonable credit judgment at any time and from time to time, in
each case upon written notice to the Borrower.

 

“Borrowing Base Certificate” means a certificate executed by an Authorized
Officer, in the form attached hereto as Exhibit E, (with such modifications to
such form as may be reasonably requested by the Administrative Agent or the
Required Lenders from time to time), setting forth the Borrowing Base and the
component calculations in respect of the foregoing.

 

“Borrowing Base Period” means any period during the term of this Agreement in
which aggregate Revolving Exposures exceed $10,000,000.00 or with the making of
a requested Advance will exceed $10,000,000.00; provided, however,
notwithstanding the foregoing, the Borrowing Base Period shall terminate upon
Administrative Agent’s receipt and approval of an appraisal of the Borrower’s
domestic real and personal property assets, performed by a third-party
independent appraiser acceptable to and engaged by Administrative Agent, which
establishes an appraised margined value of not less than 120% of the Aggregate
Commitment.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in St. Louis, Missouri, Overland Park, Kansas and
London, England for the conduct of substantially all of their commercial lending
activities, interbank wire transfers can be made on the Fedwire system and
dealings in Dollars are carried on in the London interbank market and (ii) for
all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in New York City, New York for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuer or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and the LC Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the LC Issuer.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest and (v) shares of money market mutual funds
that are rated at least “AAAm” or “AAAG” by S&P or “P-1” or better by Moody’s.

 

4

--------------------------------------------------------------------------------


 

“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent, the LC Issuer or any
other Lender or any Affiliate of any of the foregoing, including without
limitation:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) stored value cards, (f) automated clearing house
or wire transfer services, or (g) treasury management, including controlled
disbursement, consolidated account, lockbox, overdraft, return items, sweep and
interstate depository network services.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Borrower on a fully diluted basis; (ii) within any twelve-month period,
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (x) nominated by the board
of directors of the Borrower nor (y) appointed by directors so nominated.

 

“Change in Law” means the adoption of or change in any law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental
Authority or quasi-Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, including,
notwithstanding the foregoing, all requests, rules, guidelines or directives
(x) in connection with the Dodd-Frank Wall Street Reform and Consumer Protection
Act or (y) promulgated by the Bank for International Settlements, the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) or the United States financial regulatory authorities, in
each case of clauses (x) and (y), regardless of the date enacted, adopted,
issued, promulgated or implemented, or compliance by any Lender or applicable
Lending Installation or the LC Issuer with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency.

 

“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Term Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” means any and all Property in which a security interest or Lien is
or is required to be granted to secure the Secured Obligations, and any and all
other Property now existing or hereafter acquired that may be or become subject
to a security interest or Lien to secure the Secured Obligations.

 

“Collateral Documents” means, collectively, the Security Agreement, the Mexico
Collateral Documents, and all other agreements, instruments and documents that
are intended to create, perfect or evidence Liens upon the Collateral as
security for payment of the Secured Obligations, including without limitation,
all other security agreements, pledge agreements, financing statements,
Mortgages, assignments and deeds of trust, whether heretofore, now, or

 

5

--------------------------------------------------------------------------------


 

hereafter executed by the Loan Parties or any of their Subsidiaries and
delivered to the Administrative Agent.

 

“Collateral Shortfall Amount” is defined in Section 8.1(a).

 

“Commitment” means, for each Lender, the sum of such Lender’s Revolving
Commitment and Term Loan Commitment, in an amount not exceeding the amount set
forth in Schedule 1, as it may be modified (i) pursuant to Sections 2.7 or 2.26,
(ii) as a result of any assignment that has become effective pursuant to
Section 12.3(c) or (iii) otherwise from time to time pursuant to the terms
hereof.

 

“Commitment Fee” is defined in Section 2.5.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization, (v) non-cash expenses associated
with stock issuance or stock options and plus/minus other non-cash
expenses/income as agreed to by Administrative Agent.  For the purposes of
calculating Consolidated EBITDA for any period of four (4) consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Borrower or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the Property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto on a basis approved by the Administrative
Agent (which basis may include information required from Borrower’s independent
registered public accountant) in its reasonable credit judgment as if such
Material Acquisition occurred on the first day of such Reference Period.

 

“Consolidated Funded Indebtedness” means at any time the aggregate amount of
Consolidated Indebtedness minus Net Mark-to-Market Exposure under Rate
Management Transactions and other Financial Contracts and the undrawn face
amount of commercial Letters of Credit.

 

“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.  For the purposes of calculating
Consolidated Interest Expense for any Reference Period, (i) if at any time
during such Reference Period the Borrower or any Subsidiary shall have made any

 

6

--------------------------------------------------------------------------------


 

Material Disposition, the Consolidated Interest Expense for such Reference
Period shall be reduced by an amount equal to the Consolidated Interest Expense
(if positive) attributable to the Property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated Interest Expense (if negative) attributable thereto for such
Reference Period, and (ii) if during such Reference Period the Borrower or any
Subsidiary shall have made a Material Acquisition, Consolidated Interest Expense
for such Reference Period shall be calculated after giving pro forma effect
thereto on a basis approved by the Administrative Agent in its reasonable credit
judgment as if such Material Acquisition occurred on the first day of such
Reference Period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

 

“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Daily Eurocurrency Base Rate” means, with respect to a Base Rate Loan, the
applicable interest settlement rate for deposits in Dollar LIBOR for one month
appearing on the applicable Reuters Screen LIBOR01 (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on a Business
Day, provided that, if the applicable Reuters Screen LIBOR01 for Dollar LIBOR
(or any successor or substitute page) is not available to the Administrative
Agent for any reason, the applicable Daily Eurocurrency Rate for one month shall
instead be the applicable interest settlement rate for deposits in Dollar LIBOR
for one month as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on a Business Day, provided that, if no such interest settlement
rate is available to the Administrative Agent, the applicable Daily Eurocurrency
Rate for one month shall instead be the rate determined by the Administrative
Agent to be the rate at which U.S. Bank or one of its Affiliate banks offers to
place deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) on a Business Day in the approximate
amount of U.S. Bank’s relevant Swing Line Loan and having a maturity equal to
one month.  For purposes of determining any interest rate hereunder or under any
other Loan

 

7

--------------------------------------------------------------------------------


 

Document which is based on the Daily Eurocurrency Rate, such interest rate shall
change as and when the Daily Eurocurrency Rate shall change.

 

“Daily Eurocurrency Rate” means, with respect to a Base Rate Loan, the quotient
of (i) the Daily Eurocurrency Base Rate, divided by (ii) one minus the
applicable Reserve Requirement (expressed as a decimal).

 

“Daily Eurocurrency Loan” means a Base Rate Loan bears interest at the Daily
Eurocurrency Rate.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such deemed
repatriation causing materially adverse tax consequences to the Borrower or such
parent Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

 

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days after the date when due,
(b) has notified the Borrower, the Administrative Agent, the LC Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has,

 

8

--------------------------------------------------------------------------------


 

or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets (other than an Undisclosed Administration), including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, the LC Issuer, the Swing Line
Lender and each Lender.

 

“Deposits” is defined in Section 11.1.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.

 

“Eligible Assignee” means any Person except a natural Person, the Borrower, any
of the Borrower’s Affiliates or Subsidiaries or any Defaulting Lender or any of
its Subsidiaries; provided that such Person is in the business of making or
purchasing commercial loans similar to the Loans and has total assets in excess
of $3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such Person in its
jurisdiction of organization.

 

“Eligible Finished Goods Inventory” means Eligible Inventory of finished goods
other than Eligible Parent Roll Inventory.

 

“Eligible Inventory” means Inventory of the Borrower which is held for sale or
lease in the ordinary course of business or furnished under any contract of
service by the Borrower in the ordinary course of business, which Inventory
shall continue to meet standards of eligibility hereunder as adjusted from time
to time by Borrowing Base Adjustments.  Eligible Inventory shall be valued at
the lower of cost on a first-in-first out basis (determined in accordance with
GAAP, consistently applied) or market value and exclusive of the value of
reserves which have been recorded by the Borrower with respect to obsolete,
slow-moving or excess Inventory.  The following Inventory is not Eligible
Inventory:

 

9

--------------------------------------------------------------------------------


 

(a)                     any Inventory consisting of packaging materials and work
in progress;

 

(b)                     any Inventory that is subject to, or any Inventory the
sale or other disposition of which would result in amounts or other proceeds
that would be subject to, any Lien, including any sale on approval or sale or
return transaction or any consignment;

 

(c)                      any Inventory that is not in the possession of the
Borrower or any landlord or bailee that has entered into an agreement
satisfactory to the Administrative Agent;

 

(d)                     any Inventory that is held for lease or is the subject
of any lease;

 

(e)                      any Inventory that is subject to any trademark, trade
name or licensing arrangement, or any law, rule or regulation, that could limit
or impair the ability of the Administrative Agent to promptly exercise all
rights of the Administrative Agent under the Collateral Documents;

 

(f)                       any Inventory that is evidenced by a Receivable;

 

(g)                      Inventory not located in the United States of America;

 

(h)                     Inventory that is subject to a Lien in favor of the
Administrative Agent and with respect to which any insurance proceeds are not
payable to the Administrative Agent as a lender loss payee or are payable to any
loss payee other than the Administrative Agent;

 

(i)                         Inventory that is subject to or covered by a
negotiable document of title, including, without limitation, negotiable
warehouse receipts and negotiable bills of lading; and

 

(j)                        Inventory in respect of which the Administrative
Agent shall not have a first-priority, perfected, enforceable Lien under all
applicable laws and jurisdictions as reasonably determined by the Administrative
Agent securing the Obligations.

 

“Eligible Parent Roll Inventory” means Eligible Inventory that is finished,
multi-ton paper rolls.

 

“Eligible Raw Materials Inventory” means Eligible Inventory consisting of raw
materials.

 

“Eligible Receivables” means Receivables created and billed by the Borrower in
the ordinary course of its business arising out of the sale of goods or
rendition of services which Receivables shall continue to meet standards of
eligibility hereunder as adjusted from time to time by Borrowing Base
Adjustments.  Eligible Receivables shall be valued at the outstanding face
amount thereof, determined in accordance with GAAP, consistently applied, less
(i) all finance charges, returns, discounts, credits, account debtor deposits,
reserves, rebate reserves, offsets of any nature, late fees and other fees that
are unearned and (ii) the value of any accrual which has been recorded by owner
thereof with respect to downward price adjustments.  The following Receivables
are not Eligible Receivables:

 

10

--------------------------------------------------------------------------------


 

(a)                     any Receivable which (i) is payable more than ninety
(90) days after the earliest of (x) delivery of goods or provision of services
with respect thereto or (y) date of invoices, or (ii) is more than sixty (60)
days past due;

 

(b)                     all Receivables owing by a single Account Debtor, if 25%
or more of the Receivables owing by a publicly-traded Account Debtor or 10% or
more of the Receivables owing by a non-publicly-traded Account Debtor (each
determined by balance due), calculated without taking into account any credit
balances in favor of such Account Debtor, remain unpaid sixty (60) days past
due;

 

(c)                      Receivables owing by any Account Debtor, excluding
Family Dollar, Dollar General and Walmart, who, individually or collectively
with a group of other Account Debtors of which it is an Affiliate, is obligated
in respect of then-existing Receivables owing to the Borrower which exceed in
face amount 10% of the total Eligible Receivables;

 

(d)                     any Receivable with respect to which the Account Debtor
is a director, officer, employee, Subsidiary or Affiliate of the Borrower;

 

(e)                      any Receivable with respect to which the Account Debtor
is any foreign or federal Governmental Authority, any state or municipal
Governmental Authority, or, in each case, any department, agency or
instrumentality thereof;

 

(f)                       any Receivable with respect to which the Account
Debtor is a creditor of the Borrower; provided, that any Receivable deemed
ineligible pursuant to this clause (f) shall only be ineligible to the extent of
the amount owed by the Borrower to the Account Debtor;

 

(g)                      any Receivable that is subject to any valid dispute,
contra-account, defense, offset or counterclaim, volume rebate or advertising or
other allowance provided that if any portion of any such Receivable is not
subject to any valid dispute, contra-account, defense, offset, counterclaim,
volume rebate or advertising or other allowance and the payment of such portion
is not being withheld or delayed or otherwise affected in any manner due to the
portion that is subject to such valid dispute, contra-account, defense, offset,
counterclaim, volume rebate or advertising or other allowance, then such portion
which is not subject to any dispute, contra-account, defense, offset,
counterclaim, volume rebate or advertising or other allowance shall not be
excluded from Eligible Receivables because of this clause (g);

 

(h)                     any Receivable (i) with respect to which the
Administrative Agent does not have a first-priority, perfected and enforceable
Lien (under all applicable laws and jurisdictions as reasonably determined by
the Administrative Agent) securing the Obligations or (ii) which is not fully
supported by credit insurance payable to the Borrower on terms and conditions,
and from a financial institution, satisfactory to the Administrative Agent, so
long as such credit insurance (a) shall be in full force and effect and not in
dispute and (b) shall have been collaterally assigned to the Administrative
Agent pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent;

 

11

--------------------------------------------------------------------------------


 

(i)                         any Receivable with respect to which the Account
Debtor is the subject of a bankruptcy or similar insolvency proceeding or has
made an assignment for the benefit of creditors or whose assets have been
conveyed to a receiver, trustee or assignee for the benefit of creditors;

 

(j)                        any Receivable with respect to which the Account
Debtor’s obligation to pay the Receivable is conditioned upon the Account
Debtor’s approval or is otherwise subject to any repurchase obligation or return
right, as with sales made on a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval (except with respect to a Receivable in connection with which
the Account Debtor is entitled to return Inventory on the basis of the quality
of such Inventory) or consignment basis;

 

(k)                     any Receivable with respect to which the Account Debtor
is located in any jurisdiction that requires filing of a “Notice of Business
Activities Report” or other similar report in order to permit the Borrower to
seek judicial enforcement in such jurisdiction of payment of such Receivable,
unless the Borrower has filed such report or qualified to do business in such
jurisdiction, unless such failure to file may be cured by the payment of a de
minimis amount;

 

(l)                         any Receivable with respect to which the Account
Debtor’s obligation does not constitute its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(m)                 any Receivable with respect to which the Borrower has not
yet shipped the applicable goods or performed the applicable service;

 

(n)                     any Receivable which is not in conformity in any
material respect with the representations and warranties made by the Borrower to
the Administrative Agent with respect thereto whether contained in this
Agreement or any other Loan Document, as applicable;

 

(o)                     any Receivable with respect to which the Account Debtor
is not located in the United States of America and organized under the laws of a
jurisdiction located in the United States of America;

 

(p)                     any Receivable that has not yet been billed;

 

(q)                     any Receivable in connection with which the Borrower is
in default in the performance or observance of any of the terms thereof in any
material respect;

 

(r)                        any Receivable that, in the reasonable judgment of
the Administrative Agent, is uncollectible, difficult to collect or otherwise
disqualified; and

 

(s)                       any Receivable evidenced by a promissory note or other
similar instrument.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions,

 

12

--------------------------------------------------------------------------------


 

permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (i) the protection of the environment,
(ii) personal injury or property damage relating to the release or discharge of
Hazardous Materials, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the applicable interest settlement rate for deposits
in Dollar LIBOR appearing on the applicable Reuters Screen LIBOR01 (or on any
successor or substitute page on such screen) as of 11:00 a.m. (London time) on
the Quotation Date for such Interest Period, and having a maturity equal to such
Interest Period, provided that, if the applicable Reuters Screen LIBOR01 for
Dollar LIBOR (or any successor or substitute page) is not available to the
Administrative Agent for any reason, the applicable Eurocurrency Base Rate for
the relevant Interest Period shall instead be the applicable interest settlement
rate for deposits in Dollar LIBOR as reported by any other generally recognized
financial information service selected by

 

13

--------------------------------------------------------------------------------


 

the Administrative Agent as of 11:00 a.m. (London time) on the Quotation Date
for such Interest Period, and having a maturity equal to such Interest Period,
provided that, if no such interest settlement rate is available to the
Administrative Agent, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of U.S. Bank’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period.

 

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.

 

“Event of Default” is defined in Article VII.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Administrative Agent, (i) Taxes imposed on
its overall net income, franchise Taxes, and branch profits Taxes imposed on it,
by the respective jurisdiction under the laws of which such Lender, the LC
Issuer or the Administrative Agent is incorporated or is organized or in which
its principal executive office is located or, in the case of a Lender, in which
such Lender’s applicable Lending Installation is located, (ii) in the case of a
Non-U.S. Lender, any withholding tax that is imposed on amounts payable to such
Non-U.S. Lender pursuant to the laws in effect at the time such Non-U.S. Lender
becomes a party to this Agreement or designates a new Lending Installation,
except in each case to the extent that, pursuant to Section 3.5(a), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Installation, or is attributable to the Non-U.S. Lender’s
failure to comply with Section 3.5(f), and (iii) any U.S. federal withholding
taxes imposed by FATCA.

 

14

--------------------------------------------------------------------------------


 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Facility LC” is defined in Section 2.19(a)

 

“Facility LC Application” is defined in Section 2.19(c).

 

“Facility LC Collateral Account” is defined in Section 2.19(k).

 

“Facility Termination Date” means, (a) with respect to the Revolving Commitment
and Revolving Loans, June 3, 2019 and (b) with respect to the Term Loan
Commitment and the Term Loans, June 3, 2020, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. St.
Louis, Missouri time on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.

 

“Fee Letter” is defined in Section 10.13.

 

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

 

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by the LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

15

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).

 

“Guarantor” means (i) Orchids Mexico (DE) Holdings, LLC, a Delaware limited
liability company, (ii) Orchids Mexico (DE) Member, LLC, a Delaware limited
liability company, (iii) OPP Acquisition Mexico, S. de R.L. de C.V., a Limited
Liability Company of Variable Capital (Sociedad de Responsabilidad Limitada de
Capital Variable), and (iv) each Subsidiary that is a party to the Guaranty,
either on the date hereof or pursuant to the terms of Section 6.22, and their
respective successors and assigns.

 

“Guaranty” means that certain Guaranty or Guaranties dated of even date herewith
executed by each of the Guarantors in favor of the Administrative Agent, for the
ratable benefit of the Lenders, as amended, restated, supplemented or otherwise
modified, renewed or replaced from time to time pursuant to the terms hereof and
thereof.

 

“Hazardous Material” means any explosive or radioactive substances or wastes, 
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.

 

“Increasing Lender” is defined in Section 2.26.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money (including the Obligations hereunder), (ii) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (iii) obligations, whether or not assumed,

 

16

--------------------------------------------------------------------------------


 

secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, acceptances, or other instruments, (v) obligations to
purchase securities or other Property arising out of or in connection with the
sale of the same or substantially similar securities or Property,
(vi) Capitalized Lease Obligations, (vii) obligations as an account party with
respect to standby and commercial Letters of Credit, (viii) Contingent
Obligations of such Person, (ix) Net Mark-to-Market Exposure under Rate
Management Transactions and other Financial Contracts, and (x) any other
obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person.

 

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.

 

“Interest Differential” is defined in Section 3.4.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), three (3), six (6) or twelve (12) months commencing on a Business Day
selected by the Borrower pursuant to this Agreement.  Such Interest Period shall
end on the day which corresponds numerically to such date one (1), three (3),
six (6) or twelve (12) months thereafter, provided, however, that if there is no
such numerically corresponding day in such next, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
third or sixth succeeding month.  If an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

 

“Inventory” means any and all goods, including, without limitation, goods in
transit, wheresoever located, whether now owned or hereafter acquired by
Borrower, which are held for sale or lease, furnished under any contract of
service or held as raw materials, work in process or supplies, and all materials
used or consumed in the business of Borrower, and shall include all right, title
and interest of Borrower in any Property the sale or other disposition of which
has given rise to Receivables and which has been returned to or repossessed or
stopped in transit by Borrower.

 

“Investment” of a Person means (a) any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; (b) stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities (including warrants
or options to purchase securities) owned by such Person; (c) any deposit
accounts and certificate of deposit owned by such Person; and (d) structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

 

“LC Fee” is defined in Section 2.19(d).

 

17

--------------------------------------------------------------------------------


 

“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) in its capacity as issuer of Facility LCs hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.19(e).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement (including any lending institution that becomes a party hereto by
amendment or by becoming an Augmenting Lender) and their respective successors
and assigns.  Unless otherwise specified, the term “Lenders” includes U.S. Bank
in its capacity as Swing Line Lender.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Funded Indebtedness outstanding on such date to
(ii) Consolidated EBITDA for the Borrower’s then most-recently ended four
(4) fiscal quarters.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means a Revolving Loan, a Swing Line Loan or a Term Loan.

 

“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty, the Post-Closing Agreement, any Note or
Notes executed by the Borrower in connection with this Agreement and payable to
a Lender, and any other document or agreement, now or in the future, executed by
the Borrower for the benefit of the Administrative Agent or any Lender in
connection with this Agreement.

 

“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.

 

“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by the Borrower and its Subsidiaries in excess of
$5,000,000.00.

 

18

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations or condition
(financial or otherwise), results of operations, or prospects of the Borrower
and its Subsidiaries taken as a whole, (ii) the ability of the Borrower or any
Guarantor to perform its obligations under the Loan Documents to which it is a
party, or (iii) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Administrative Agent, the LC Issuer or the Lenders
under the Loan Documents.

 

“Maintenance Capital Expenditure” means fifty percent (50%) of consolidated
depreciation expense of the Borrower for the applicable period.

 

“Material Disposition” means any sale, transfer or disposition of Property or
series of related sales, transfers, or dispositions of Property (other than
inventory in the ordinary course of business) that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $500,000.00.

 

“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount of $500,000.00 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

“Mexico Transaction” means the purchase of assets by the Mexico Subsidiary under
the Mexico Asset Purchase Transaction and the closing of the Mexico Supply
Agreement and the Mexico Lease Agreement.

 

“Mexico Asset Purchase Transaction” means the purchase of assets by the Mexico
Subsidiary pursuant to that certain Asset Purchase Agreement dated as of May 5,
2014 by and among Orchids Mexico (DE) Holdings, LLC, Fabrica De Papel San
Francisco, S.A. DE L.V. and Borrower.

 

“Mexico Collateral Documents” means all documents reasonably required by
Administrative Agent for the Administrative Agent to receive a first perfected
lien or security interest in (i) the personal property assets of the Mexico
Subsidiary (including, without limitation, the Mexico Supply Agreement and the
Mexico Lease Agreement) and (ii) not less than sixty-five percent (65%) of the
ownership interests of the Mexico Subsidiary.

 

“Mexico Lease Agreement” means that certain Equipment Lease Agreement dated
June 3, 2014, by and between the Mexico Subsidiary, as lessor, and Fabrica de
Papel San Francisco, S.A. de C.V., as Lessee, as such equipment lease agreement
is modified or amended from time to time.

 

“Mexico Supply Agreement” means that certain Product Supply Agreement dated as
of June 3, 2014, by and between Borrower, as customer, and Fabrica de Papel San
Francisco, S.A.

 

19

--------------------------------------------------------------------------------


 

de C.V., as supplier, as such Product Supply Agreement is modified or amended
from time to time.

 

“Mexico Subsidiary” means OPP Acquisition Mexico, S. de R.L. de C.V., a Limited
Liability Company of Variable Capital (Sociedad de Responsabilidad Limitada de
Capital Variable).

 

“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 105% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time and (ii) otherwise, an amount determined by the Administrative Agent
and the LC Issuer in their sole discretion.

 

“Modify” and “Modification” are defined in Section 2.19(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, on real property of a Loan Party,
including any amendment, modification or supplement thereto.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is a party to which more than one employer is obligated to make contributions.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.  “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.

 

“Note” is defined in Section 2.13(d).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all Rate Management Obligations provided to the Borrower or
any Subsidiary by the Administrative Agent, the LC Issuer or any other Lender or
any Affiliate of any of the foregoing, all accrued and

 

20

--------------------------------------------------------------------------------


 

unpaid fees, and all expenses, reimbursements, indemnities and other obligations
of the Borrower to the Lenders or to any Lender, the Administrative Agent, the
LC Issuer or any indemnified party arising under the Loan Documents; provided,
that “Obligations” shall exclude all Excluded Swap Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“Oklahoma Equipment” means the recard paper machine and converting line to be
installed at Borrower’s Pryor, Oklahoma production plant and the accompanying
improvements to the plant associated therewith.

 

“Oklahoma Equipment Amount” means (i) initially, $0.00, (ii) at such time as
Borrower has provided evidence acceptable to Administrative Agent that Borrower
has contributed $7,000,000.00 to the purchase and/or installation of the
Oklahoma Equipment, $13,000,000 and (iii) upon Administrative Agent’s receipt of
an appraisal of the Oklahoma Equipment and a cost-to-complete report, the lesser
of (1) 80% of cost of the Oklahoma Equipment, (ii) 80% of the appraised value of
the Oklahoma Equipment or (iii) $20,000,000.00.

 

“Oklahoma Equipment Sublimit” means $20,000,000.00.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Exposure outstanding at such
time, plus (ii) the outstanding principal amount of its Term Loans outstanding
at such time.

 

“Participant” is defined in Section 12.2(a).

 

“Participant Register” is defined in Section 12.2(c).

 

“PATRIOT Act” means USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended from time to time, and any successor statute.

 

“Payment Date” means the first (1st) day of each month, provided, that if such
day is not a Business Day, the Payment Date shall be the immediately preceding
Business Day.

 

“Payment Notice” is defined in Section 2.7.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

21

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement that has been (if required
by the governing documents of the seller or entity to be acquired) approved by
the board of directors or other applicable governing body of the seller or
entity to be acquired, and no material challenge to such Acquisition (excluding
the exercise of appraisal rights) shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired, (c) the business
to be acquired in such Acquisition is in the same line of business as the
Borrower’s or a line of business incidental thereto, (d) as of the date of the
consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, and (e) the Borrower shall have furnished to
the Administrative Agent a certificate demonstrating in reasonable detail pro
forma compliance with the financial covenants contained in Section 6.21 for the
four (4) fiscal quarter period most recently ended prior to the date of such
Acquisition, in each case, calculated as if such Acquisition, including the
consideration therefor, had been consummated on the first day of such period.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.

 

“Post-Closing Agreement” means that certain Post-Closing Agreement dated of even
date herewith executed by Borrower in favor of Administrative Agent for the
benefit of the Lenders.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to a Lender, (a) with respect to Revolving
Loans, a portion equal to a fraction the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the aggregate Revolving
Commitments of all Revolving Lenders, provided, however, if all of the Revolving
Commitments are terminated pursuant to the terms of this Agreement, then “Pro
Rata Share” means the percentage obtained by dividing (i) such Lender’s
Revolving Exposure at such time by (ii) the aggregate Revolving Exposures of all
Revolving Lenders at such time; provided, further, that when a Defaulting Lender
shall exist,

 

22

--------------------------------------------------------------------------------


 

“Pro Rata Share” shall mean the percentage of the aggregate Revolving
Commitments of all Revolving Lenders (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Lender’s Revolving Commitment (except
that no Lender is required to fund or participate in Revolving Loans, Swing Line
Loans or Facility LCs to the extent that, after giving effect thereto, the
aggregate amount of its outstanding Revolving Loans and funded or unfunded
participations in Swing Line Loans and Facility LCs would exceed the amount of
its Revolving Commitment (determined as though no Defaulting Lender existed))
and (b) with respect to Term Loans, a portion equal to a fraction the numerator
of which is such Lender’s outstanding principal amount of Term Loans and the
denominator of which is the aggregate outstanding principal amount of the Term
Loans of all Term Loan Lenders.

 

“Purchasers” is defined in Section 12.3(a).

 

“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.

 

“Rate Management Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Receivables” means all accounts receivable (including, without limitation, all
rights to payment created by or arising from sales of goods, leases of goods or
the rendition of services rendered no matter how evidenced whether or not earned
by performance).

 

“Register” is defined in Section 12.3(d).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official

 

23

--------------------------------------------------------------------------------


 

interpretation of said Board of Governors relating to the extension of credit by
banks for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

 

“Reports” is defined in Section 9.6(a).

 

“Required Lenders” means (i) if only one or two Lenders are party to this
Agreement, Lenders holding 100% of the Aggregate Commitments or (ii) if three or
more Lenders are party to this Agreement, Lenders in the aggregate having
greater than 50% of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding greater than 50% of the
Aggregate Outstanding Credit Exposure.  The Commitments and Outstanding Credit
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any equity interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such equity interest in the
Borrower or any Subsidiary thereof.

 

“Revolving Commitment” means, for each Lender, the obligation, if any, of such
Lender to make Revolving Loans to, and participate in Facility LCs issued upon
the application of and Swing Line Loans made to, the Borrower, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder.  The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on Schedule 1, as it may be modified
(i) pursuant to Sections 2.7 or 2.26, (ii) as a result of any assignment that
has become effective pursuant to Section 12.3(c), or (iii) otherwise from time
to time pursuant to the terms hereof.  As of the date of this Agreement, the
aggregate amount of the Revolving Lenders’ Revolving Commitments is
$45,000,000.00.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of such Lender’s Revolving Loans outstanding
at such time, plus (ii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans

 

24

--------------------------------------------------------------------------------


 

outstanding at such time, plus (iii) an amount equal to its Pro Rata Share of
the LC Obligations at such time.

 

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1(a) (or any
conversion or continuation thereof).

 

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time.

 

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means the Obligations.

 

“Security Agreement” means that certain Security Agreement dated as of the date
hereof by and among the Loan Parties (other than the Mexico Subsidiary) and the
Administrative Agent, as amended, restated, supplemented or otherwise modified,
renewed or replaced from time to time pursuant to the terms hereof and thereof.

 

“Stated Rate” is defined in Section 2.21.

 

25

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries taken as a whole or Property which
is responsible for more than 10% of the Consolidated Net Income of the Borrower
and its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Counterparty” means, with respect to any swap with the Administrative
Agent, the LC Issuer or any other Lender or any Affiliate of any of the
foregoing, any Person or entity that is or becomes a party to such swap.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any swap between the Administrative Agent, the LC Issuer or any
other Lender or any Affiliate of any of the foregoing and one or more Swap
Counterparties.

 

“Swing Line Borrowing Notice” is defined in Section 2.4(b).

 

“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.

 

“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the date of this Agreement, is $5,000,000.00.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.

 

26

--------------------------------------------------------------------------------


 

“Term Loan Lender” means, as of any date of determination, a Lender having a
Term Loan Commitment.

 

“Term Loan Commitment” means, for each Lender, the obligation, if any, of such
Lender to make Term Loans to the Borrower, as set forth in Schedule 1, as it may
be modified (i) as a result of any assignment that has become effective pursuant
to Section 12.3(c) or (ii) otherwise from time to time pursuant to the terms
hereof.  As of the date of this Agreement,  the aggregate amount of the Term
Loan Lenders’ Term Loan Commitments is $30,000,000.00.  After advancing the Term
Loan, each reference to a Term Loan Lender’s Term Loan Commitment shall refer to
that Term Loan Lender’s Pro Rata Share of the Term Loans.

 

“Term Loans” means, with respect to a Lender, such Lender’s loan made pursuant
to Section 2.1(b) (or any conversion or continuation thereof).

 

“Total Assets” means “total assets” as such term is reflected on the
consolidated balance sheet of the Borrower.

 

“Transferee” is defined in Section 12.3(e).

 

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.

 

“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

 

“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.

 

“Working Capital Sublimit” means $25,000,000.00.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  For purposes of this Agreement, Loans may be
classified and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g.,
a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”).  Advances also may be classified and referred to by Class (e.g., a
“Revolving Advance”) or by Type (e.g., a “Eurocurrency Advance”) or by Class and
Type (e.g., a “Eurocurrency Revolving Advance”).

 

27

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE CREDITS

 

2.1.         Commitment.  From and including the date of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make:

 

(a)           Revolving Loans to the Borrower and participate in Facility LCs
issued upon the request of the Borrower, provided that, after giving effect to
the making of each such Loan and the issuance of each such Facility LC, (i) the
amount of such Lender’s Revolving Exposure shall not exceed its Revolving
Commitment or, during any Borrowing Base Period, its Pro Rata Share of the
Borrowing Base, (ii) the aggregate Revolving Exposures shall not exceed the
aggregate Revolving Commitments, (iii) the aggregate Revolving Exposures
hereunder for the purchase and construction of the Oklahoma Equipment shall not
exceed the Oklahoma Equipment Sublimit and (iv) the aggregate Revolving
Exposures hereunder for Borrower’s domestic working capital requirements shall
not exceed the Working Capital Sublimit.  Notwithstanding the foregoing, (i) no
Advance shall be made of Revolving Loans under the Oklahoma Equipment Sublimit
to pay the costs of the Oklahoma Equipment until such time as Borrower has
provided Administrative Agent evidence acceptable to Administrative Agent of
Borrower’s contribution of $10,000,000 to the costs of the Oklahoma Equipment
and (ii) prior to, and as a condition of, any Advance in excess of $10,000,000
of Revolving Loans under the Oklahoma Equipment Sublimit, Administrative Agent
shall have received an appraisal in form and content acceptable to
Administrative Agent, of the domestic real and personal property assets of
Borrower.

 

(b)           a Term Loan to the Borrower on the Effective Date, in an amount
equal to such Lender’s Term Loan Commitment by making immediately available
funds available to the Administrative Agent’s designated account, not later than
the time specified by the Administrative Agent.

 

All Loans shall be made in Dollars.  Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow the Revolving Loans at any time prior to
the Facility Termination Date.  During any Borrowing Base Period, Advances of
Revolving Loans shall be subject to availability under the Borrowing Base. 
Amounts repaid in respect of Term Loans may not be reborrowed.  Unless
previously terminated, (i) the Term Loan Commitments shall terminate at
12:00 p.m. (St. Louis, Missouri time) on the Effective Date and (ii) all other
Commitments shall terminate on the Facility Termination Date.  The LC Issuer
will issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.19.

 

2.2.         Required Payments; Termination.  (a)  If at any time the amount of
(i) the aggregate Revolving Exposures exceeds the lesser of the aggregate
Revolving Commitments and, during any Borrowing Base Period. the Borrowing Base,
or (ii) the Aggregate Outstanding Credit Exposure exceeds the Aggregate
Commitment, the Borrower shall immediately make a payment on the applicable
Loans or Cash Collateralize LC Obligations in an account with the Administrative
Agent pursuant to Section 2.19(k) sufficient to eliminate such excess.  The

 

28

--------------------------------------------------------------------------------


 

Aggregate Outstanding Credit Exposure and all other unpaid Obligations under
this Agreement and the other Loan Documents shall be paid in full by the
Borrower on the Facility Termination Date.

 

(b)           All cash proceeds (net of reasonable and customary fees and
commissions) received by Borrower or any Guarantor in connection with (i)  any
payments received by the Borrower or any Guarantor in connection with any
insurance or condemnation policy that are not otherwise reinvested or held for
reinvestment within a six (6) month period or (ii) a disposition of assets by
the Borrower or any Guarantor, other than Dispositions permitted under
Section 6.13(a) and (b) and dispositions under Section 6.13(c) if disposition
proceeds do not exceed $250,000, shall, in each case, be used no later than two
(2) Business Days after receipt thereof to prepay Term Loans in an aggregate
amount equal to such proceeds.

 

2.3.         Ratable Loans; Types of Advances.  Each Revolving Advance hereunder
(other than any Swing Line Loan) shall consist of Revolving Loans made from the
several Revolving Lenders ratably according to their Pro Rata Shares.  The
Revolving Advances may be Base Rate Advances or Eurocurrency Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9, or Swing Line Loans selected by the Borrower in accordance with
Section 2.4.  Each Term Loan Advance hereunder shall consist of Term Loans made
from the several Term Loan Lenders ratably according to their Pro Rata Shares on
the Effective Date.  The Term Loan Advances may be Base Rate Advances or
Eurocurrency Advances.

 

2.4.         Swing Line Loans.

 

(a)           Amount of Swing Line Loans.  Upon the satisfaction of the
conditions precedent set forth in Section 4.2 and, if such Swing Line Loan is to
be made on the date of the initial Advance hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Facility Termination Date, the Swing
Line Lender may, at its option, on the terms and conditions set forth in this
Agreement, make Swing Line Loans in Dollars to the Borrower from time to time in
an aggregate principal amount not to exceed the Swing Line Sublimit, provided
that the Aggregate Outstanding Credit Exposure shall not at any time exceed the
Aggregate Commitment, and provided further that at no time shall the sum of
(i) the Swing Line Lender’s Pro Rata Share of the Swing Line Loans, plus
(ii) the outstanding Revolving Loans made by the Swing Line Lender pursuant to
Section 2.1, plus (iii) the Swing Line Lender’s Pro Rata Share of the LC
Obligations, exceed the Swing Line Lender’s Revolving Commitment at such time. 
Subject to the terms of this Agreement (including, without limitation the
discretion of the Swing Line Lender), the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Facility Termination Date.

 

(b)           Borrowing Notice.  In order to borrow a Swing Line Loan, the
Borrower shall deliver to the Administrative Agent and the Swing Line Lender
irrevocable notice (a “Swing Line Borrowing Notice”) not later than 12:00 noon,
St. Louis, Missouri time on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which

 

29

--------------------------------------------------------------------------------


 

date shall be a Business Day), and (ii) the aggregate amount of the requested
Swing Line Loan which shall be an amount not less than $100,000.

 

(c)           Making of Swing Line Loans; Participations.  Not later than
2:00 p.m. St. Louis, Missouri time on the applicable Borrowing Date, the Swing
Line Lender shall make available the Swing Line Loan, in funds immediately
available, to the Administrative Agent at its address specified pursuant to
Article XIII.  The Administrative Agent will promptly make the funds so received
from the Swing Line Lender available to the Borrower on the Borrowing Date at
the Administrative Agent’s aforesaid address.  Each time that a Swing Line Loan
is made by the Swing Line Lender pursuant to this Section 2.4(c), the Swing Line
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swing Line Lender, a participation in such Swing
Line Loan in proportion to its Pro Rata Share.

 

(d)           Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid
in full by the Borrower on the date selected by the Administrative Agent.  In
addition, the Swing Line Lender may at any time in its sole discretion with
respect to any outstanding Swing Line Loan, require each Lender to fund the
participation acquired by such Lender pursuant to Section 2.4(c) or require each
Lender (including the Swing Line Lender) to make a Revolving Loan in the amount
of such Lender’s Pro Rata Share of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan.  Not later than 12:00 noon, St. Louis, Missouri
time on the date of any notice received pursuant to this Section 2.4(d), each
Lender shall make available its required Revolving Loan, in funds immediately
available to the Administrative Agent at its address specified pursuant to
Article XIII.  Revolving Loans made pursuant to this Section 2.4(d) shall
initially be Base Rate Loans and thereafter may be continued as Base Rate Loans
or converted into Eurocurrency Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations set forth in this Article II. 
Unless a Lender shall have notified the Swing Line Lender, prior to the Swing
Line Lender’s making any Swing Line Loan, that any applicable condition
precedent set forth in Sections 4.1 or 4.2 had not then been satisfied, such
Lender’s obligation to make Revolving Loans pursuant to this Section 2.4(d) to
repay Swing Line Loans or to fund the participation acquired pursuant to
Section 2.4(c) shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Borrower, the Administrative Agent, the Swing Line
Lender or any other Person, (b) the occurrence or continuance of a Default or
Event of Default, (c) any adverse change in the condition (financial or
otherwise) of the Borrower, or (d) any other circumstances, happening or event
whatsoever.  In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.4(d), interest shall
accrue thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received and the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied.  On the Facility
Termination Date, the Borrower shall repay in full the outstanding principal
balance of the Swing Line Loans.

 

30

--------------------------------------------------------------------------------


 

2.5.         Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender according to its Pro Rata Share a
commitment fee (the “Commitment Fee”) at a per annum rate equal to the
Applicable Fee Rate on the average daily Available Aggregate Revolving
Commitment from the date hereof to and including the Facility Termination Date,
payable in arrears on each Payment Date hereafter and on the Facility
Termination Date.  Swing Line Loans shall not count as usage of the Aggregate
Revolving Commitment for the purpose of calculating the commitment fee due
hereunder.

 

2.6.         Minimum Amount of Each Revolving Advance.  Each Eurocurrency
Revolving Advance shall be in the minimum amount of $500,000 and incremental
amounts in integral multiples of $50,000, and each Base Rate Revolving Advance
(other than an Advance to repay Swing Line Loans) shall be in the minimum amount
of $100,000 and incremental amounts in integral multiples of $10,000, provided,
however, that any Base Rate Revolving Advance may be in the amount of the
Available Aggregate Revolving Commitment or, if applicable and less, the unused
portion of the Borrowing Base.

 

2.7.         Reduction in Aggregate Commitment; Optional Principal Payments. 
The Borrower may permanently reduce the aggregate Revolving Commitments of the
Revolving Lenders in whole, or in part ratably among the Revolving Lenders in
integral multiples of $5,000,000.00, upon at least five (5) Business Days’ prior
written notice to the Administrative Agent by Borrower in the form of
Exhibit D-3 (a “Payment Notice”), which notice shall specify the amount of any
such reduction, provided, however, that the amount of the aggregate Revolving
Commitments of the Revolving Lenders may not be reduced below the aggregate
Revolving Exposure.  All accrued Commitment Fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.  The Borrower may from time to time pay, without
penalty or premium, all outstanding Base Rate Advances (other than Swing Line
Loans), or, in a minimum aggregate amount of $100,000 and incremental amounts in
integral multiples of $10,000 (or the aggregate amount of the outstanding Loans
at such time), any portion of the aggregate outstanding Base Rate Advances
(other than Swing Line Loans) upon same day notice by 10:00 a.m., St. Louis,
Missouri time to the Administrative Agent.  The Borrower may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or any portion of
the outstanding Swing Line Loans, with notice to the Administrative Agent and
the Swing Line Lender by 11:00 a.m., St. Louis, Missouri time on the date of
repayment.  The Borrower may from time to time pay, subject to the payment of
any funding indemnification amounts required by Section 3.4 but without penalty
or premium, all outstanding Eurocurrency Advances, or, in a minimum aggregate
amount of $500,000 and incremental amounts in integral multiples of $50,000 (or
the aggregate amount of the outstanding Loans at such time), any portion of the
aggregate outstanding Eurocurrency Advances upon at least two (2) Business Days’
prior written notice to the Administrative Agent by 11:00 a.m., St. Louis,
Missouri time.  All voluntary prepayments of Term Loans pursuant to this
Section 2.7 shall be applied to scheduled principal installments of the Term
Loans in inverse order of maturity.

 

2.8.         Method of Selecting Types and Interest Periods for New Advances. 
The Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the Interest Period applicable thereto from time to time. 
The Borrower shall give the Administrative

 

31

--------------------------------------------------------------------------------


 

Agent irrevocable notice in the form of Exhibit D-1 (a “Borrowing Notice”) not
later than 10:00 a.m. (St. Louis, Missouri time) on the Borrowing Date of each
Base Rate Advance (other than a Swing Line Loan), two (2) Business Days before
the Borrowing Date for each Eurocurrency Advance, specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day, of such Advance,

 

(ii)                                  the aggregate amount of such Advance,

 

(iii)                               the Type of Advance selected,

 

(iv)                              in the case of each Eurocurrency Advance, the
Interest Period applicable thereto, and

 

(v)                                 whether the Advance is under the Oklahoma
Equipment Sublimit or the Working Capital Sublimit.

 

Not later than 12:00 noon (St. Louis, Missouri time) on each Borrowing Date,
each Lender shall make available its Loan or Loans in funds immediately
available to the Administrative Agent at its address specified pursuant to
Article XIII.  The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.

 

2.9.         Conversion and Continuation of Outstanding Advances; Maximum Number
of Interest Periods.  Base Rate Advances (other than Swing Line Loans) shall
continue as Base Rate Advances unless and until such Base Rate Advances are
converted into Eurocurrency Advances pursuant to this Section 2.9 or are repaid
in accordance with Section 2.7.  Each Eurocurrency Advance denominated in
Dollars shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time such Eurocurrency Advance
shall be automatically converted into a Base Rate Advance unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance for the same or
another Interest Period.  Each Eurocurrency Advance denominated in an Agreed
Currency other than Dollars shall automatically continue as a Eurocurrency
Advance in the same Agreed Currency with an Interest Period of one month unless
(x) such Eurocurrency Advance is or was repaid in accordance with Section 2.7 or
(y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period or that such Eurocurrency
Advance be converted to an Advance in Dollars.  Subject to the terms of
Section 2.6, the Borrower may elect from time to time to convert all or any part
of a Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency
Advance.  The Borrower shall give the Administrative Agent irrevocable notice in
the form of Exhibit D-2 (a “Conversion/Continuation Notice”) of each conversion
of a Base Rate Advance into a Eurocurrency Advance, conversion of a Eurocurrency
Advance to a Base Rate Advance, or continuation of a Eurocurrency Advance not
later than 10:00 a.m. (St. Louis,

 

32

--------------------------------------------------------------------------------


 

Missouri time) at least two (2) Business Days prior to the date of the requested
conversion or continuation, specifying:

 

(i)                                     the requested date, which shall be a
Business Day, of such conversion or continuation,

 

(ii)                                  the Type of the Advance which is to be
converted or continued, and

 

(iii)                               the amount of such Advance which is to be
converted into or continued as a Eurocurrency Advance and the duration of the
Interest Period applicable thereto.

 

After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than six (6) Interest Periods in effect hereunder.

 

2.10.       Interest Rates.  Each Base Rate Advance (other than a Swing Line
Loan) shall bear interest on the outstanding principal amount thereof, for each
day from and including the date such Advance is made or is automatically
converted from a Eurocurrency Advance into a Base Rate Advance pursuant to
Section 2.9, to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum equal
to the Base Rate for such day.  Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the Base Rate for such day.  Changes in the rate of interest on
that portion of any Advance maintained as a Base Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate.  Each Eurocurrency
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
by the Administrative Agent as applicable to such Eurocurrency Advance based
upon the Borrower’s selections under Sections 2.8 and 2.9 and the Pricing
Schedule.  No Interest Period may end after the Facility Termination Date.

 

2.11.       Rates Applicable After Event of Default.  Notwithstanding anything
to the contrary contained in Sections 2.8, 2.9 or 2.10, during the continuance
of a Default or Event of Default the Required Lenders may, at their option, by
notice from the Administrative Agent to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.3 requiring unanimous consent of the Lenders to changes in interest
rates), declare that no Advance may be made as, converted into or continued as a
Eurocurrency Advance.  During the continuance of an Event of Default the
Required Lenders may, at their option, by notice from the Administrative Agent
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.3 requiring unanimous consent
of the Lenders to changes in interest rates), declare that (i) each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2.00% per annum,
(ii) each Base Rate Advance shall bear interest at a rate per annum equal to the
Base Rate in effect from time to time plus 2.00% per annum, and (iii) the LC Fee
shall be increased by 2.00% per annum, provided that, during the continuance of
an Event of Default under Sections 7.6 or 7.7, the

 

33

--------------------------------------------------------------------------------


 

interest rates set forth in clauses (i) and (ii) above and the increase in the
LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.  After an Event of Default has been waived, the interest
rate applicable to advances and the LC Fee shall revert to the rates applicable
prior to the occurrence of an Event of Default.

 

2.12.       Method of Payment; Repayment of Term Loans.

 

(a)           Each Advance shall be repaid and each payment of interest thereon
shall be paid in the currency in Dollars.  All payments of the Obligations under
this Agreement and the other Loan Documents shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 12:00 noon (St. Louis,
Missouri time) on the date when due and shall (except (i) with respect to
repayments of Swing Line Loans, (ii) in the case of Reimbursement Obligations
for which the LC Issuer has not been fully indemnified by the Lenders, or
(iii) as otherwise specifically required hereunder) be applied ratably by the
Administrative Agent among the Lenders.  Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.  The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with U.S. Bank for
each payment of principal, interest, Reimbursement Obligations and fees as it
becomes due hereunder.  Each reference to the Administrative Agent in this
Section 2.12 shall also be deemed to refer, and shall apply equally, to the LC
Issuer, in the case of payments required to be made by the Borrower to the LC
Issuer pursuant to Section 2.19(f).

 

(b)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Facility Termination Date.  The Borrower
shall repay the Term Loans on a quarterly basis on the first day of each
September, December, March, June (or, if such date is not a Business Day, on the
immediately preceding Business Day) in the aggregate principal amount of
(i) $675,000 commencing September 1, 2014 and continuing thereafter to and
including June 1, 2016, and (ii) $1,000,000.00 commencing September 1, 2016 and
each quarterly date referenced above thereafter.

 

To the extent not previously paid, all unpaid Term Loans shall be paid in full
by the Borrower on the Facility Termination Date.

 

2.13.       Noteless Agreement; Evidence of Indebtedness.  (a)  Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the Indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

34

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall also maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
Type thereof and the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to paragraphs (a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

 

(d)                                 Any Lender (including the Swing Line Lender)
may request that its Loans be evidenced by a promissory note (each, a “Note” and
collectively, “Notes”).  In such event, the Borrower shall prepare, execute and
deliver to such Lender such Note or Notes payable to the order of such Lender in
a form supplied by the Administrative Agent.  Thereafter, the Loans evidenced by
such Note or Notes and interest thereon shall at all times (prior to any
assignment pursuant to Section 12.3) be represented by one or more Notes payable
to the order of the payee named therein, except to the extent that any such
Lender subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in clauses (b) (i) and
(ii) above.

 

2.14.                     Telephonic Notices.  The Borrower hereby authorizes
the Lenders and the Administrative Agent to extend, convert or continue
Advances, effect selections of Types of Advances and to transfer funds based on
telephonic notices made by any Person or Persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically.  The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation (which may include e-mail) of each telephonic
notice authenticated by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.  The parties agree to prepare appropriate
documentation to correct any such error within ten (10) days after discovery by
any party to this Agreement.

 

2.15.                     Interest Payment Dates; Interest and Fee Basis. 
Interest accrued on each Base Rate Advance and each Swing Line Loan shall be
payable on each Payment Date, commencing with the first such Payment Date to
occur after the date hereof and at maturity.  Interest accrued on each
Eurocurrency Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurocurrency Advance is prepaid, whether by
acceleration or otherwise, and at maturity.  Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three (3) months
shall also be payable on the last day of each three-month interval during such
Interest Period.  Interest accrued pursuant to Section 2.11 shall be payable on
demand.  Interest on all Advances and fees shall be calculated for actual days
elapsed on the

 

35

--------------------------------------------------------------------------------


 

basis of a 360-day year, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be calculated for actual days elapsed on the basis of a 365/366-day
year.  Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to 12:00 noon
(St. Louis, Missouri time) at the place of payment.  If any payment of principal
of or interest on an Advance shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day.

 

2.16.                     Notification of Advances, Interest Rates, Prepayments
and Commitment Reductions.  Promptly after receipt thereof, the Administrative
Agent will notify each Lender of the contents of each Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  Promptly after notice
from the LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder.  The
Administrative Agent will notify each Lender of the currency and interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.

 

2.17.                     Lending Installations.  Each Lender may book its
Advances and its participation in any LC Obligations and the LC Issuer may book
the Facility LCs at any Lending Installation selected by such Lender or the LC
Issuer, as the case may be, and may change its Lending Installation from time to
time.  All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Facility LCs, participations in LC Obligations and any Notes
issued hereunder shall be deemed held by each Lender or the LC Issuer, as the
case may be, for the benefit of any such Lending Installation.  Each Lender and
the LC Issuer may, by written notice to the Administrative Agent and the
Borrower in accordance with Article XIII, designate replacement or additional
Lending Installations through which Loans will be made by it or Facility LCs
will be issued by it and for whose account Loan payments or payments with
respect to Facility LCs are to be made.

 

2.18.                     Non-Receipt of Funds by the Administrative Agent. 
Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or the Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (x) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day for the first
three (3) days and, thereafter, the interest rate applicable to the relevant

 

36

--------------------------------------------------------------------------------


 

Loan or (y) in the case of payment by the Borrower, the interest rate applicable
to the relevant Loan.

 

2.19.                     Facility LCs.

 

(a)                                 Issuance.  The LC Issuer hereby agrees, on
the terms and conditions set forth in this Agreement, to issue standby Letters
of Credit denominated in Dollars (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the date of this
Agreement and prior to the Facility Termination Date upon the request of the
Borrower; provided that immediately after each such Facility LC is issued or
Modified, (i) the aggregate amount of the outstanding LC Obligations shall not
exceed $3,000,000.00, (ii) the aggregate amount of the Revolving Exposures shall
not exceed the lesser of the aggregate Revolving Commitments and, during any
Borrowing Base Period, the Borrowing Base, (iii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment.  No Facility LC shall
have an expiry date later than the earlier to occur of (x) the fifth Business
Day prior to the Facility Termination Date and (y) one (1) year after its
issuance.

 

(b)                                 Participations.  Upon the issuance or
Modification by the LC Issuer of a Facility LC in accordance with this
Section 2.19, the LC Issuer shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Lender, and each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the LC Issuer, a participation in
such Facility LC (and each Modification thereof) and the related LC Obligations
in proportion to its Pro Rata Share.

 

(c)                                  Notice.  Subject to Section 2.19(a), the
Borrower shall give the Administrative Agent notice prior to 10:00 a.m. (St.
Louis, Missouri time) at least five (5) Business Days prior to the proposed date
of issuance or Modification of each Facility LC, specifying the beneficiary, the
proposed date of issuance (or Modification) and the expiry date of such Facility
LC, and describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby.  Upon receipt of such notice, the
Administrative Agent shall promptly notify the LC Issuer and each Lender of the
contents thereof and of the amount of such Lender’s participation in such
proposed Facility LC.  The issuance or Modification by the LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in
Article IV, be subject to the conditions precedent that such Facility LC shall
be satisfactory to the LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”).  The LC Issuer shall have no
independent duty to ascertain whether the conditions set forth in Article IV
have been satisfied; provided, however, that the LC Issuer shall not issue a
Facility LC if, on or before the proposed date of issuance, the LC Issuer shall
have received notice from the Administrative Agent or the Required Lenders that
any such condition has not been satisfied or waived.  In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

 

37

--------------------------------------------------------------------------------


 

(d)                                 LC Fees.  The Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with respect to each Facility LC, a letter of
credit fee at a per annum rate equal to the Applicable Margin for Eurocurrency
Loans in effect from time to time on the original face amount of such Facility
LC for the period from the date of issuance to the scheduled expiration date of
such Facility LC, such fee to be payable in arrears on each Payment Date (the
“LC Fee”).  The Borrower shall also pay to the LC Issuer for its own account a
fronting fee in an amount agreed upon between the LC Issuer and the Borrower and
(x) such fee to be payable in arrears on each Payment Date and (y) on demand,
all amendment, drawing and other fees regularly charged by the LC Issuer to its
letter of credit customers and all out-of-pocket expenses incurred by the LC
Issuer in connection with the issuance, modification, administration or payment
of any Facility LC.

 

(e)                                  Administration; Reimbursement by Lenders. 
Upon receipt from the beneficiary of any Facility LC of any demand for payment
under such Facility LC, the LC Issuer shall notify the Administrative Agent and
the Administrative Agent shall promptly notify the Borrower and each other
Lender as to the amount to be paid by the LC Issuer as a result of such demand
and the proposed payment date (the “LC Payment Date”).  The responsibility of
the LC Issuer to the Borrower and each Lender shall be only to determine that
the documents (including each demand for payment) delivered under each Facility
LC in connection with such presentment shall be in conformity in all material
respects with such Facility LC.  The LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
the LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Event of Default or any condition
precedent whatsoever, to reimburse the LC Issuer on demand for (i) such Lender’s
Pro Rata Share of the amount of each payment made by the LC Issuer under each
Facility LC to the extent such amount is not reimbursed by the Borrower pursuant
to Section 2.19(f) below and there are not funds available in the Facility LC
Collateral Account to cover the same, plus (ii) interest on the foregoing amount
to be reimbursed by such Lender, for each day from the date of the LC Issuer’s
demand for such reimbursement (or, if such demand is made after 11:00 a.m. (St.
Louis, Missouri time) on such date, from the next succeeding Business Day) to
the date on which such Lender pays the amount to be reimbursed by it, at a rate
of interest per annum equal to the Federal Funds Effective Rate for the first
three (3) days and, thereafter, at a rate of interest equal to the rate
applicable to Base Rate Advances.

 

(f)                                   Reimbursement by Borrower.  The Borrower
shall be irrevocably and unconditionally obligated to reimburse the LC Issuer on
or before the applicable LC Payment Date for any amounts to be paid by the LC
Issuer upon any drawing under any Facility LC, without presentment, demand,
protest or other formalities of any kind; provided that neither the Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC issued by it complied with the terms of such Facility LC or (ii) the
LC Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC.  All such amounts paid by the LC Issuer and remaining
unpaid by the Borrower shall bear

 

38

--------------------------------------------------------------------------------


 

interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Base Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the sum of 2.00% per annum
plus the rate applicable to Base Rate Advances for such day if such day falls
after such LC Payment Date.  The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e).  Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

 

(g)                                  Obligations Absolute.  The Borrower’s
obligations under this Section 2.19 shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower may have or have had against the LC
Issuer, any Lender or any beneficiary of a Facility LC.  The Borrower further
agrees with the LC Issuer and the Lenders that the LC Issuer and the Lenders
shall not be responsible for, and the Borrower’s Reimbursement Obligation in
respect of any Facility LC shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of the Borrower or of any of its Affiliates against the beneficiary
of any Facility LC or any such transferee.  The LC Issuer shall not be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Facility LC.  The Borrower agrees that any action taken or omitted by the LC
Issuer or any Lender under or in connection with each Facility LC and the
related drafts and documents, if done without gross negligence or willful
misconduct, shall be binding upon the Borrower and shall not put the LC Issuer
or any Lender under any liability to the Borrower.  Nothing in this
Section 2.19(g) is intended to limit the right of the Borrower to make a claim
against the LC Issuer for damages as contemplated by the proviso to the first
sentence of Section 2.19(f).

 

(h)                                 Actions of LC Issuer.  The LC Issuer shall
be entitled to rely, and shall be fully protected in relying, upon any Facility
LC, draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, facsimile, telex, teletype or electronic mail message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the LC Issuer.  The LC Issuer shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Lenders as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.19, the LC Issuer shall in
all cases be fully protected in acting, or in refraining from acting, under this

 

39

--------------------------------------------------------------------------------


 

Agreement in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lenders and any future holders of a participation in any Facility LC.

 

(i)                                     Indemnification.  The Borrower hereby
agrees to indemnify and hold harmless each Lender, the LC Issuer and the
Administrative Agent, and their respective directors, officers, agents and
employees from and against any and all claims and damages, losses, liabilities,
costs or expenses (including reasonable counsel fees and disbursements) which
such Lender, the LC Issuer or the Administrative Agent may incur (or which may
be claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses (including
reasonable counsel fees and disbursements) which the LC Issuer may incur (i) by
reason of or in connection with the failure of any other Lender to fulfill or
comply with its obligations to the LC Issuer hereunder (but nothing herein
contained shall affect any rights the Borrower may have against any Defaulting
Lender) or (ii) by reason of or on account of the LC Issuer issuing any Facility
LC which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request strictly complying with the terms and conditions of such
Facility LC. Nothing in this Section 2.19(i) is intended to limit the
obligations of the Borrower under any other provision of this Agreement.

 

(j)                                    Lenders’ Indemnification.  Each Lender
shall, ratably in accordance with its Pro Rata Share, indemnify the LC Issuer,
its affiliates and their respective directors, officers, agents and employees
(to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct or the LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.

 

(k)                                 Facility LC Collateral Account.  The
Borrower agrees that it will, upon the request of the Administrative Agent or
the Required Lenders and until the final expiration date of any Facility LC and
thereafter as long as any amount is payable to the LC Issuer or the Lenders in
respect of any Facility LC, maintain a special collateral account pursuant to
arrangements satisfactory to the Administrative Agent (the “Facility LC
Collateral Account”), in the name of such Borrower but under the sole dominion
and control of the Administrative Agent, for the

 

40

--------------------------------------------------------------------------------


 

benefit of the Lenders and in which such Borrower shall have no interest other
than as set forth in Section 8.1.  The Borrower hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Lenders and the LC Issuer, a security interest in all of the Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations.  The Administrative Agent will
invest any funds on deposit from time to time in the Facility LC Collateral
Account in certificates of deposit of U.S. Bank having a maturity not exceeding
thirty (30) days.  Nothing in this Section 2.19(k) shall either obligate the
Administrative Agent to require the Borrower to deposit any funds in the
Facility LC Collateral Account or limit the right of the Administrative Agent to
release any funds held in the Facility LC Collateral Account in each case other
than as required by Section 2.22 or Section 8.1.

 

(l)                                     Rights as a Lender.  In its capacity as
a Lender, the LC Issuer shall have the same rights and obligations as any other
Lender.

 

2.20.                     Replacement of Lender.  If the Borrower is required
pursuant to Sections 3.1, 3.2 or 3.5 to make any additional payment to any
Lender or if any Lender’s obligation to make or continue, or to convert Base
Rate Advances into Eurocurrency Advances shall be suspended pursuant to
Section 3.3 or if any Lender defaults in its obligation to make a Loan,
reimburse the LC Issuer pursuant to Section 2.19(e) or the Swing Line Lender
pursuant to Section 2.4(d) or declines to approve an amendment or waiver that is
approved by the Required Lenders or otherwise becomes a Defaulting Lender (any
Lender so affected an “Affected Lender”), the Borrower may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Lender as a Lender party to this Agreement, provided that no
Default or Event of Default shall have occurred and be continuing at the time of
such replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash at par the Advances and other Obligations due to the Affected Lender
under this Agreement and the other Loan Documents pursuant to an assignment
substantially in the form of Exhibit C and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (A) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.2, 3.4 and
3.5, and (B) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 3.4 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

 

2.21.                     Limitation of Interest.  The Borrower, the
Administrative Agent and the Lenders intend to strictly comply with all
applicable laws, including applicable usury laws.  Accordingly, the provisions
of this Section 2.21 shall govern and control over every other provision of this
Agreement or any other Loan Document which conflicts or is inconsistent with
this Section 2.21, even if such provision declares that it controls.  As used in
this Section 2.21, the term “interest”

 

41

--------------------------------------------------------------------------------


 

includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of this
Agreement.  In no event shall the Borrower or any other Person be obligated to
pay, or any Lender have any right or privilege to reserve, receive or retain,
(a) any interest in excess of the maximum amount of nonusurious interest
permitted under the applicable laws (if any) of the United States or of any
applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of this Agreement at
the Highest Lawful Rate.  On each day, if any, that the interest rate (the
“Stated Rate”) called for under this Agreement or any other Loan Document
exceeds the Highest Lawful Rate, the rate at which interest shall accrue shall
automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence.  Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate.  The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made.  None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate.  If the term of any Loan or any other Obligation
outstanding hereunder or under the other Loan Documents is shortened by reason
of acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited pro
tanto against the then-outstanding principal balance of the Borrower’s
Obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.

 

2.22.                     Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

42

--------------------------------------------------------------------------------


 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.1 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the LC Issuer and Swing
Line Lender hereunder; third, to Cash Collateralize the LC Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.22(d); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account
(including the Facility LC Collateral Account) and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs issued under this Agreement, in accordance with
Section 2.22(d); sixth, to the payment of any amounts owing to the Lenders, the
LC Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the LC Issuer or Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; eighth, if so determined by the
Administrative Agent, distributed to the Lenders other than the Defaulting
Lender until the ratio of the Outstanding Credit Exposure of such Lenders to the
Aggregate Outstanding Exposure equals such ratio immediately prior to the
Defaulting Lender’s failure to fund any portion of any Loans or participations
in Facility LCs or Swing Line Loans; and ninth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Facility
LC issuances in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Facility LCs were
issued at a time when the conditions set forth in Section 4.2 were satisfied or
waived, such payment shall be applied solely to pay the Credit Extensions of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Credit Extensions of such Defaulting Lender

 

43

--------------------------------------------------------------------------------


 

until such time as all Loans and funded and unfunded participations in LC
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees. (A) No Defaulting Lender shall
be entitled to receive any Commitment Fee for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive LC Fees for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its ratable share of the stated amount of
Facility LCs for which it has provided Cash Collateral pursuant to
Section 2.22(d).

 

(C)                               With respect to any Commitment Fee or LC Fee
not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in LC Obligations or Swing Line Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to the LC Issuer and Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the LC Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
LC Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Outstanding Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

44

--------------------------------------------------------------------------------


 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lender’s Fronting Exposure and
(y) second, Cash Collateralize the LC Issuer’s Fronting Exposure in accordance
with the procedures set forth in Section 2.22(d).

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swing Line Lender and the LC Issuer agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Facility LCs and Swing Line Loans to be held pro rata by the
Lenders in accordance with the Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swing Line Loans/Facility LCs.  So long
as any Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be
required to fund any Swing Line Loans unless it is satisfied that it will have
no Fronting Exposure after giving effect to such Swing Line Loan and (ii) the LC
Issuer shall not be required to issue, extend, renew or increase any Facility LC
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

(d)                                 Cash Collateral.  At any time that there
shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent or the LC Issuer (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the LC Issuer’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(i)                                     Grant of Security Interest.  The
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to the Administrative Agent, for the benefit of the LC
Issuer, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of LC Obligations, to be applied pursuant to clause
(ii) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the LC Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the

 

45

--------------------------------------------------------------------------------


 

Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(ii)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.22 in respect of Facility LCs shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of LC
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such Property as may otherwise be
provided for herein.

 

(iii)                               Termination of Requirement.  Cash Collateral
(or the appropriate portion thereof) provided to reduce the LC Issuer’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.22(d) following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
the LC Issuer that there exists excess Cash Collateral; provided that, subject
to this Section 2.22 the Person providing Cash Collateral and the LC Issuer may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

2.23.                     [Intentionally Omitted].

 

2.24.                     [Intentionally Omitted].

 

2.25.                     [Intentionally Omitted].

 

2.26.                     Increase Option.  The Borrower may from time to time
elect to increase the Revolving Commitments, in each case in minimum increments
of $5,000,000.00 or such lower amount as the Borrower and the Administrative
Agent agree upon, so long as, after giving effect thereto, the aggregate amount
of such increases does not exceed $25,000,000.00.  The Borrower may arrange for
any such increase to be provided by one or more Lenders (each Lender so agreeing
to an increase in its Revolving Commitment, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities that are Eligible
Assignees (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Commitments, or
extend Revolving Commitments, as the case may be; provided that (i) each
Augmenting Lender and each Increasing Lender shall be subject to the approval of
the Borrower, the Administrative Agent and the LC Issuer, in each case not to be
unreasonably withheld, and (ii) (x) in the case of an Increasing Lender, the
Borrower and such Increasing Lender execute an agreement substantially in the
form of Exhibit F hereto, and (y) in the case of an Augmenting Lender, the
Borrower and such Augmenting Lender execute an

 

46

--------------------------------------------------------------------------------


 

agreement substantially in the form of Exhibit G hereto.  No consent of any
Lender (other than the Lenders participating in the increase) shall be required
for any increase in Revolving Commitments pursuant to this Section 2.26. 
Increases and new Revolving Commitments created pursuant to this Section 2.26
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof.  Notwithstanding the
foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.2 shall be satisfied
or waived by the Required Lenders and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by an
Authorized Officer of the Borrower and (B) the Borrower shall be in compliance
(on a pro forma basis reasonably acceptable to the Administrative Agent) with
the covenants contained in Section 6.21, (ii) the Administrative Agent shall
have received documents consistent with those delivered on the Effective Date as
to the corporate power and authority of the Borrower to borrow hereunder after
giving effect to such increase, as well as such documents as the Administrative
Agent may reasonably request (including, without limitation, customary opinions
of counsel, affirmations of Loan Documents and updated financial projections,
reasonably acceptable to the Administrative Agent, demonstrating the Borrower’s
anticipated compliance with Section 6.26 through the Facility Termination Date),
(iii) the increase of Revolving Commitments shall be for the sole purpose of the
purchase of a paper machine at a site located in Mexicali, Mexico, (iv) the
Administrative Agent shall have received an appraisal of all of Borrower’s
domestic real estate and domestic equipment in form and content acceptable to
Administrative Agent, and (v) Administrative Agent shall have received a
first-priority mortgage lien and security interest in all of Borrower’s domestic
real estate and domestic equipment for which such a lien or security has not
been previously granted.  On the effective date of any increase in the Revolving
Commitments, (i) each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Pro Rata Share of such outstanding Revolving Loans, and (ii) the
Borrower shall be deemed to have repaid and reborrowed all outstanding Revolving
Loans as of the date of any increase in the Revolving Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.3).  The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 3.4 if the deemed payment occurs
other than on the last day of the related Interest Periods.  Nothing contained
in this Section 2.26 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Commitment
hereunder, at any time.

 

47

--------------------------------------------------------------------------------


 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1.                            Yield Protection.  If, after the date of this
Agreement, there occurs any Change in Law which:

 

(a)                                 subjects any Lender or any applicable
Lending Installation, the LC Issuer, or the Administrative Agent to any Taxes
(other than with respect to Indemnified Taxes, Excluded Taxes, and Other Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or

 

(b)                                 imposes or increases or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending Installation or the LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurocurrency Advances and Daily Eurocurrency Loans), or

 

(c)                                  imposes any other condition (other than
Taxes) the result of which is to increase the cost to any Lender or any
applicable Lending Installation or the LC Issuer of making, funding or
maintaining its Eurocurrency Loans or Daily Eurocurrency Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or the LC Issuer in connection with its
Eurocurrency Loans or Daily Eurocurrency Loans, Facility LCs or participations
therein, or requires any Lender or any applicable Lending Installation or the LC
Issuer to make any payment calculated by reference to the amount of Eurocurrency
Loans or Daily Eurocurrency Loans, Facility LCs or participations therein held
or interest or LC Fees received by it, by an amount deemed material by such
Lender or the LC Issuer as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the amount received by such Person in connection with
such Loans or Commitment, Facility LCs or participations therein, then, within
fifteen (15) days after demand by such Person, the Borrower shall pay such
Person, as the case may be, such additional amount or amounts as will compensate
such Person for such increased cost or reduction in amount received.  Failure or
delay on the part of any such Person to demand compensation pursuant to this
Section 3.1 shall not constitute a waiver of such Person’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Person pursuant to this Section 3.1 for any increased costs or reductions
suffered more than 270 days prior to the date that such Person notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Person’s intention to claim compensation therefor; provided further,
that if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

3.2.                            Changes in Capital Adequacy Regulations.  If a
Lender or the LC Issuer determines that the amount of capital or liquidity
required or expected to be maintained by such

 

48

--------------------------------------------------------------------------------


 

Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer, or any corporation or holding company controlling such Lender or the LC
Issuer is increased as a result of (i) a Change in Law or (ii) any change after
the date of this Agreement in the Risk-Based Capital Guidelines, then, within
fifteen (15) days after demand by such Lender or the LC Issuer, the Borrower
shall pay such Lender or the LC Issuer the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital or
liquidity which such Lender or the LC Issuer determines is attributable to this
Agreement, its Outstanding Credit Exposure or its Commitment to make Loans and
issue or participate in Facility LCs, as the case may be, hereunder (after
taking into account such Lender’s or the LC Issuer’s policies as to capital
adequacy or liquidity), in each case that is attributable to such Change in Law
or change in the Risk-Based Capital Guidelines, as applicable.  Failure or delay
on the part of such Lender or the LC Issuer to demand compensation pursuant to
this Section 3.2 shall not constitute a waiver of such Lender’s or the LC
Issuer’s right to demand such compensation; provided that the Borrower shall not
be required to compensate any Lender or the LC Issuer pursuant to this
Section 3.2 for any shortfall suffered more than 270 days prior to the date that
such Lender or the LC Issuer notifies the Borrower of the Change in Law or
change in the Risk-Based Capital Guidelines giving rise to such shortfall and of
such Lender’s or the LC Issuer’s intention to claim compensation therefor;
provided further, that if the Change in Law or change in Risk-Based Capital
Guidelines giving rise to such shortfall is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof

 

3.3.                            Availability of Types of Advances; Adequacy of
Interest Rate.  If the Administrative Agent or the Required Lenders determine
that deposits of a type and maturity appropriate to match fund Eurocurrency
Advances or Daily Eurocurrency Loans are not available to such Lenders in the
relevant market or the Administrative Agent, in consultation with the Lenders,
determines that the interest rate applicable to Eurocurrency Advances or Daily
Eurocurrency Loans is not ascertainable or does not adequately and fairly
reflect the cost of making or maintaining Eurocurrency Advances or Daily
Eurocurrency Loans, then the Administrative Agent shall suspend the availability
of Eurocurrency Advances or Daily Eurocurrency Loans and require any affected
Eurocurrency Advances or Daily Eurocurrency Loans to be repaid or converted to
Base Rate Advances (bearing interest at other than the Daily Eurocurrency Rate),
subject to the payment of any funding indemnification amounts required by
Section 3.4.

 

3.4.                            Funding Indemnification.  If (a) any payment of
a Eurocurrency Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, (b) a Eurocurrency Advance is not made on the date specified by the
Borrower for any reason other than default by the Lenders, (c) a Eurocurrency
Loan is converted other than on the last day of the Interest Period applicable
thereto, (d) the Borrower fails to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto,
or (e) any Eurocurrency Loan is assigned other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.20, the Borrower will indemnify each Lender for such
Lender’s costs, expenses and Interest Differential (as determined by such
Lender) incurred as a result of such prepayment.  The term “Interest
Differential” shall mean that sum equal to the greater of zero or the financial
loss incurred by the Lender resulting from prepayment, calculated as the

 

49

--------------------------------------------------------------------------------


 

difference between the amount of interest such Lender would have earned (from
the investments in money markets as of the Borrowing Date of such Advance) had
prepayment not occurred and the interest such Lender will actually earn (from
like investments in money markets as of the date of prepayment) as a result of
the redeployment of funds from the prepayment.  Because of the short-term nature
of this facility, Borrower agrees that Interest Differential shall not be
discounted to its present value.

 

3.5.                            Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law requires the deduction or withholding of any Tax from any
such payment, then the applicable Loan Party shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.5) the
applicable Lender, the LC Issuer or the Administrative Agent receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)                                 The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)                                  The Loan Parties shall indemnify the
Lender, the LC Issuer or the Administrative Agent, within fifteen (15) days
after demand therefor, for the full amount of any Indemnified Taxes and Other
Taxes (including Indemnified Taxes and Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Lender, the LC Issuer or the Administrative Agent or required to be withheld or
deducted from a payment to such Lender, the LC Issuer or the Administrative
Agent and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes and Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
LC Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or LC Issuer, shall be
conclusive absent manifest error.

 

(d)                                 Each Lender shall severally indemnify the
Administrative Agent, within fifteen (15) days after demand therefor, for
(i) any Indemnified Taxes and Other Taxes attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and Other Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.2(c) relating to
the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes

 

50

--------------------------------------------------------------------------------


 

were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (d).

 

(e)                                  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 3.5, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(f)                                   (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.5(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;

 

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

51

--------------------------------------------------------------------------------


 

(1)  in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such Tax treaty;

 

(2)  executed originals of IRS Form W-8ECI;

 

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or

 

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8IMY or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.

 

(C)  any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such

 

52

--------------------------------------------------------------------------------


 

payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

 

(g)                                  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)                                 Each party’s obligations under this
Section 3.5 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

(i)                                     For purposes of Section 3.5(d) and (f),
the term “Lender” includes the LC Issuer.

 

3.6.                            Selection of Lending Installation; Mitigation
Obligations; Lender Statements; Survival of Indemnity.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans or Daily Eurocurrency Loans to reduce any
liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to
avoid the unavailability of Eurocurrency Advances or Daily Eurocurrency Loans
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender.  Each Lender shall deliver a written
statement of such Lender to the Borrower (with a copy to the Administrative
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error.  Determination of
amounts payable under such Sections in

 

53

--------------------------------------------------------------------------------


 

connection with a Eurocurrency Loan or a Daily Eurocurrency Loan shall be
calculated as though each Lender funded its Eurocurrency Loan or Daily
Eurocurrency Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurocurrency
Rate or the Daily Eurocurrency Rate applicable to such Loan, whether in fact
that is the case or not.  Unless otherwise provided herein, the amount specified
in the written statement of any Lender shall be payable on demand after receipt
by the Borrower of such written statement.  The obligations of the Borrower
under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1.                            Initial Credit Extension.  The Lenders shall not
be required to make the initial Credit Extension hereunder unless each of the
following conditions is satisfied:

 

(a)                                 The Administrative Agent shall have received
executed counterparts of each of this Agreement, the Security Agreement and the
Guaranty.

 

(b)                                 The Administrative Agent shall have received
a certificate, signed by the chief financial officer of the Borrower, stating
that on the date of the initial Credit Extension (1) no Default or Event of
Default has occurred and is continuing and (2) the representations and
warranties contained in Article V are (x) with respect to any representations or
warranties that contain a materiality qualifier, true and correct in all
respects as of such date, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all respects on
and as of such earlier date and (y) with respect to any representations or
warranties that do not contain a materiality qualifier, true and correct in all
material respects as of such date, except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

 

(c)                                  The Administrative Agent shall have
received a written opinion of the Borrower’s and Guarantor’s counsel (which may
include local counsel and in-house counsel), addressed to the Lenders,
substantially covering the opinions set forth in Exhibit A.

 

(d)                                 The Administrative Agent shall have received
any Notes requested by a Lender pursuant to Section 2.13 payable to the order of
each such requesting Lender.

 

(e)                                  The Administrative Agent shall have
received such documents and certificates relating to the organization, existence
and good standing of the Borrower and each initial Guarantor, the authorization
of the transactions contemplated hereby and any other legal matters relating to
the Borrower and such Guarantors, the Loan Documents or the transactions
contemplated hereby, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

54

--------------------------------------------------------------------------------


 

(f)                                   If the initial Credit Extension will be
the issuance of a Facility LC, the Administrative Agent shall have received a
properly completed Facility LC Application.

 

(g)                                  The Administrative Agent shall have
received evidence satisfactory to it that any credit facility currently in
effect for the Borrower shall have been terminated and cancelled and all
Indebtedness thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Loans) and any and all liens thereunder, if any,
shall have been terminated and released.

 

(h)                                 The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

 

(i)                                     There shall not have occurred a material
adverse change (x) in the business, Property, liabilities (actual and
contingent), operations or condition (financial or otherwise), results of
operations, or prospects of the Borrower and its Subsidiaries taken as a whole,
since December 31, 2013 or (y) in the facts and information regarding such
entities as represented by such entities to date.

 

(j)                                    The Administrative Agent shall have
received evidence of all governmental, equity holder and third party consents
and approvals necessary in connection with the contemplated financing and all
applicable waiting periods shall have expired without any action being taken by
any authority that would be reasonably likely to restrain, prevent or impose any
material adverse conditions on the Borrower and its Subsidiaries, taken as a
whole, and no law or regulation shall be applicable which in the reasonable
judgment of the Administrative Agent could have such effect.

 

(k)                                 No action, suit, investigation or proceeding
is pending or, to the knowledge of the Borrower, threatened in any court or
before any arbitrator or Governmental Authority that would reasonably be
expected to result in a Material Adverse Effect or which seeks to prevent,
enjoin or delay the making of any Credit Extensions.

 

(l)                                     The Administrative Agent shall have
received:  (i) pro forma financial statements giving effect to the initial
Credit Extensions contemplated hereby, which demonstrate, in the Administrative
Agent’s reasonable judgment, together with all other information then available
to the Administrative Agent, that the Borrower can repay its debts and satisfy
its other obligations as and when they become due, and can comply with the
financial covenants set forth in Section 6.21, (ii) such information as the
Administrative Agent may reasonably request to confirm the tax, legal, and
business assumptions made in such pro forma financial statements,
(iii) unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended March 31, 2014, and (iv) audited
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal years ended 2011, 2012 and 2013.

 

55

--------------------------------------------------------------------------------


 

(m)                             The Administrative Agent shall have received
evidence of current insurance coverage in form, scope and substance reasonably
satisfactory to the Administrative Agent and otherwise in compliance with the
terms of Sections 5.18 and 6.6.

 

(n)                                 The Administrative Agent shall have received
the results of a recent lien search in each of the jurisdictions where the
initial Loan Parties are organized, and such search shall reveal no Liens on any
of the assets of the initial Loan Parties except for Liens permitted by
Section 6.16 or discharged on or prior to the Effective Date pursuant to a
payoff letter or other documentation satisfactory to the Administrative Agent.

 

(o)                                 Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
herein, prior and superior in right to any other Person (other than with respect
to Liens expressly permitted by Section 6.16), shall be in proper form for
filing, registration or recordation.

 

(p)                                 With respect to the Mortgage relating to the
site of Borrower’s Oklahoma production plant, Administrative Agent shall have
received an extended-coverage commitment for a loan policy of title insurance in
form, content and amount acceptable to the Administrative Agent.

 

4.2.                            Each Credit Extension.  The Lenders shall not
(except as otherwise set forth in Section 2.4(d) with respect to Revolving Loans
for the purpose of repaying Swing Line Loans) be required to make any Credit
Extension unless on the applicable Borrowing Date:

 

(a)                                 There exists no Default or Event of Default,
nor would a Default or Event of Default result from such Credit Extension.

 

(b)                                 The representations and warranties contained
in Article V are (x) with respect to any representations or warranties that
contain a materiality qualifier, true and correct in all respects as of such
Borrowing Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all respects on and as of such
earlier date and (y) with respect to any representations or warranties that do
not contain a materiality qualifier, true and correct in all material respects
as of such Borrowing Date, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.

 

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.

 

56

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1.                            Existence and Standing.  Each of the Borrower
and its Subsidiaries is a corporation, partnership (in the case of Subsidiaries
only) or limited liability company duly and properly incorporated or formed, as
the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

 

5.2.                            Authorization and Validity.  The Borrower has
the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder.  The
execution and delivery by the Borrower of the Loan Documents to which it is a
party and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents to which the
Borrower is a party constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

5.3.                            No Conflict; Government Consent.  Neither the
execution and delivery by the Borrower of the Loan Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or any of its Subsidiaries or (ii) the Borrower’s or any Subsidiary’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating or
other management agreement, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any of its Subsidiaries, is required to be obtained by the Borrower
or any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

 

5.4.                            Financial Statements.  The December 31, 2013
audited consolidated financial statements of the Borrower and its Subsidiaries,
and their unaudited financial statements dated as of March 31, 2014, heretofore
delivered to the Lenders were prepared in accordance with GAAP in effect on the
date such statements were prepared and fairly present in all material respects
the

 

57

--------------------------------------------------------------------------------


 

consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended.

 

5.5.                            Material Adverse Change.  Since the date of the
most recent audited financial statements delivered to the Administrative Agent,
there has been no change in the business, Property, prospects, condition
(financial or otherwise) or results of operations of the Borrower and its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 

5.6.                            Taxes.  The Borrower and its Subsidiaries have
filed all United States federal and state income Tax returns and all other
material Tax returns which are required to be filed by them and have paid all
United States federal and state income Taxes and all other material Taxes due
from the Borrower and its Subsidiaries, including, without limitation, pursuant
to any assessment received by the Borrower or any of its Subsidiaries, except
such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists.  No Tax Liens have been filed and no claims are being asserted with
respect to any such Taxes.  The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of any Taxes or other governmental
charges are adequate.

 

5.7.                            Litigation and Contingent Obligations.  There is
no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions.  Other than any liability incident to
any litigation, arbitration or proceeding which could not reasonably be expected
to have a Material Adverse Effect, the Borrower has no material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.

 

5.8.                            Subsidiaries.  Schedule 5.8 contains an accurate
list of all Subsidiaries of the Borrower as of the date of this Agreement,
setting forth their respective jurisdictions of organization and the percentage
of their respective capital stock or other ownership interests owned by the
Borrower or other Subsidiaries.  All of the issued and outstanding shares of
capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

 

5.9.                            ERISA.  With respect to each Plan, the Borrower
and all ERISA Affiliates have paid all required minimum contributions and
installments on or before the due dates provided under Section 430(j) of the
Code and could not reasonably be subject to a lien under Section 430(k) of the
Code or Title IV of ERISA.  Neither the Borrower nor any ERISA Affiliate has
filed, pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, an
application for a waiver of the minimum funding standard.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

 

58

--------------------------------------------------------------------------------


 

5.10.                     Accuracy of Information.  No information, exhibit or
report furnished by the Borrower or any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

5.11.                     Regulation U.  Margin stock (as defined in Regulation
U) constitutes less than 25% of the value of those assets of the Borrower and
its Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

 

5.12.                     Material Agreements.  Neither the Borrower nor any
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate or limited liability company restriction which could
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any Subsidiary is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in (i) any
agreement to which it is a party, which default could reasonably be expected to
have a Material Adverse Effect or (ii) any agreement or instrument evidencing or
governing Indebtedness.

 

5.13.                     Compliance With Laws.  The Borrower and its
Subsidiaries are in compliance in all material respects with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property.

 

5.14.                     Ownership of Properties.  Except as set forth in
Schedule 5.14, on the date of this Agreement, the Borrower and its Subsidiaries
will have good title, free of all Liens other than those permitted by
Section 6.16, to all of the Property and assets reflected in the Borrower’s most
recent consolidated financial statements provided to the Administrative Agent as
owned by the Borrower and its Subsidiaries (other than as may have been disposed
of in a manner permitted by Section 6.13(a)).

 

5.15.                     Plan Assets; Prohibited Transactions.  The Borrower is
not an entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
making of Credit Extensions hereunder gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.

 

5.16.                     Environmental Matters.  In the ordinary course of its
business, the officers of the Borrower consider the effect of Environmental Laws
on the business of the Borrower and its Subsidiaries, in the course of which
they identify and evaluate potential risks and liabilities accruing to the
Borrower due to Environmental Laws.  On the basis of this consideration, the
Borrower has concluded its Property and operations and those of its Subsidiaries
are in material compliance with applicable Environmental Laws and that none of
Borrower or any of its Subsidiaries is subject to any liability under
Environmental Laws that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any
Subsidiary has received any notice to the effect that its Property and/or

 

59

--------------------------------------------------------------------------------


 

operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Material, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

 

5.17.                     Investment Company Act.  Neither the Borrower nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

5.18.                     Insurance.  The Borrower maintains, and has caused
each Subsidiary to maintain, with financially sound and reputable insurance
companies insurance on all their Property, liability insurance and environmental
insurance in such amounts, subject to such deductibles and self-insurance
retentions and covering such Properties and risks as is consistent with sound
business practice.

 

5.19.                     Solvency.

 

(a)                                 Immediately after the consummation of the
transactions to occur on the Effective Date and immediately following the making
of each Credit Extension, if any, made on the Effective Date and after giving
effect to the application of the proceeds of such Credit Extensions, (a) the
fair value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, subordinated,
contingent or otherwise, of the Borrower and its Subsidiaries on a consolidated
basis; (b) the present fair saleable value of the Property of the Borrower and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the Effective Date.

 

(b)                                 The Borrower does not intend to, or to
permit any of its Subsidiaries to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

5.20.                     No Default.  No Default or Event of Default has
occurred and is continuing.

 

5.21.                     OFAC; Anti-Terrorism Laws.

 

(a)                                 Neither the Borrower nor any Subsidiary
(i) is a Sanctioned Person, (ii) has assets in Sanctioned Countries, or
(iii) derives any operating income from investments in, or transactions with,
Sanctioned Persons or Sanctioned Countries.  No part of the proceeds of

 

60

--------------------------------------------------------------------------------


 

any Loan hereunder will be used directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country.

 

(b)                                 Neither the making of the Loans hereunder
nor the use of the proceeds thereof will violate the PATRIOT Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
successor statute thereto.  The Borrower and its Subsidiaries are in compliance
in all material respects with the PATRIOT Act.

 

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1.                            Financial Reporting.  The Borrower will
maintain, for itself and each Subsidiary, a system of accounting established and
administered in accordance with GAAP, and furnish to the Administrative Agent
and the Lenders:

 

(a)                                 Within 120 days after the close of each of
its fiscal years, an unqualified (except for qualifications relating to changes
in accounting principles or practices reflecting changes in GAAP) audit report,
with no going concern modifier, certified by independent certified public
accountants acceptable to the Lenders, prepared in accordance with GAAP on a
consolidated basis for itself and its Subsidiaries, including balance sheets as
of the end of such period, related profit and loss and reconciliation of surplus
statements, and a statement of cash flows.

 

(b)                                 Within 45 days after the close of the first
three (3) quarterly periods of each of its fiscal years, for itself and its
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and consolidated profit and loss and reconciliation of surplus statements
(including sufficient detail for independent calculation of the financial
covenants set forth in Section 6.21) and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its chief financial officer.

 

(c)                                  During any Borrowing Base Period, as soon
as available, but in any event within 30 days after the end of each month, an
inventory report and accounts receivable aging report, each in form and content
acceptable to Administrative Agent.

 

(d)                                 As soon as available, but in any event
within 45 days after the beginning of each fiscal year of the Borrower, a copy
of the plan and forecast (including a projected consolidated balance sheet,
income statement and funds flow statement) of the Borrower for such fiscal year.

 

61

--------------------------------------------------------------------------------


 

(e)                                  Together with the financial statements
required under Sections 6.1(a) and (b), a compliance certificate in
substantially the form of Exhibit B signed by its chief financial officer
showing the calculations necessary to determine compliance with this Agreement
and stating that no Default or Event of Default exists, or if any Default or
Event of Default exists, stating the nature and status thereof.

 

(f)                                   Promptly upon the furnishing thereof to
the shareholders of the Borrower, copies of all financial statements, reports
and proxy statements so furnished.

 

(g)                                  Promptly upon the filing thereof, copies of
all registration statements and annual, quarterly, monthly or other regular
reports which the Borrower or any of its Subsidiaries files with the U.S.
Securities and Exchange Commission.

 

(h)                                 Such other information (including
non-financial information and environmental reports) as the Administrative Agent
or any Lender may from time to time reasonably request.

 

(i)                                     Any financial statement and other items
required to be furnished pursuant to Section 6.1(a), Section 6.1(b),
Section 6.1(f) or Section 6.1(g) shall be deemed to have been furnished on the
date on which the Lenders receive notice that the Borrower has filed such
financial statement with the U.S. Securities and Exchange Commission and is
available on the EDGAR website on the Internet at www.sec.gov or any successor
government website that is freely and readily available to the Administrative
Agent and the Lenders without charge; provided that the Borrower shall give
notice of any such filing to the Administrative Agent (who shall then give
notice of any such filing to the Lenders).  Notwithstanding the foregoing, the
Borrower shall deliver paper or electronic copies of any such financial
statement to the Administrative Agent if the Administrative Agent reasonably
requests the Borrower to furnish such paper or electronic copies until written
notice to cease delivering such paper or electronic copies is given by the
Administrative Agent.

 

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.

 

6.2.                            Use of Proceeds.  The Borrower will, and will
cause each Subsidiary to, use the proceeds of the Credit Extensions as follows:
(i) Advances of Revolving Loans not exceeding $25,000,000 at any time for
domestic working capital purposes and not exceeding $20,000,000 at any time for
the purchase and construction of the Oklahoma Equipment, and (ii) Advances of
the Term Loans to refinance existing real estate and equipment indebtedness as
of the Effective Date and to fund the purchase of assets under the Mexico Asset
Purchase Transaction.  The Borrower will not, nor will it permit any Subsidiary
to, use any of the proceeds of the Advances to purchase or carry any “margin
stock” (as defined in Regulation U).

 

6.3.                            Notice of Material Events.  The Borrower will,
and will cause each Subsidiary to, give notice in writing to the Administrative
Agent and each Lender, promptly and in any event

 

62

--------------------------------------------------------------------------------


 

within ten (10) days after an officer of the Borrower obtains knowledge thereof,
of the occurrence of any of the following:

 

(a)                                 any Default or Event of Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority
(including pursuant to any applicable Environmental Laws) against or affecting
the Borrower or any Affiliate thereof that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions;

 

(c)                                  with respect to a Plan, (i) any failure to
pay all required minimum contributions and installments on or before the due
dates provided under Section 430(j) of the Code or (ii) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, of an application for a
waiver of the minimum funding standard;

 

(d)                                 the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(e)                                  any material change in accounting policies
of, or financial reporting practices by, the Borrower or any Subsidiary; and

 

(f)                                   any other development, financial or
otherwise, which would reasonably be expected to have a Material Adverse Effect.

 

Each notice delivered under this Section 6.3 shall be accompanied by a statement
of an officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

6.4.                            Conduct of Business.  The Borrower will, and
will cause each Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.

 

6.5.                            Taxes.  The Borrower will, and will cause each
Subsidiary to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings, with respect to which adequate reserves have
been set aside in accordance with GAAP and which could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

6.6.                            Insurance.  The Borrower will, and will cause
each Subsidiary to, maintain with financially sound and reputable insurance
companies insurance on all their Property, liability insurance and environmental
insurance in such amounts, subject to such deductibles and self-insurance
retentions and covering such Properties and risks as is consistent with sound
business practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried.  The Administrative Agent shall be
named as lender loss payee pursuant to a standard mortgagee provision acceptable
to the Administrative Agent and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give or endeavor to give the Administrative Agent thirty
(30) days prior written notices before any such policy or policies shall be
cancelled.  The Borrower shall notify the Administrative Agent in writing,
promptly after any Authorized Officer’s awareness thereof, if (i) any such
policy or policies shall be materially altered in a manner adverse to the
Administrative Agent and/or the Lenders or (ii) the amount of coverage
thereunder shall be reduced.

 

6.7.                            Compliance with Laws and Material Contractual
Obligations.  The Borrower will, and will cause each Subsidiary to, (i) comply
in all material respects with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws and (ii) perform in all material
respects its obligations under material agreements to which it is a party.

 

6.8.                            Maintenance of Properties.  The Borrower will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, ordinary wear and tear excepted, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times.

 

6.9.                            Books and Records; Inspection.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each Subsidiary to, permit the Administrative Agent and the Lenders,
by their respective representatives and agents, at the Borrower’s expense, to
inspect any of the Property, books and financial records of the Borrower and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers at such reasonable times
and intervals as the Administrative Agent or any Lender may reasonably
designate.

 

6.10.                     Payment of Obligations.  The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, would reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.

 

64

--------------------------------------------------------------------------------


 

6.11.                     Indebtedness.  The Borrower will not, nor will it
permit any Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

 

(a)                                 The Loans and the Reimbursement Obligations.

 

(b)                                 Indebtedness existing on the date hereof and
described in Schedule 6.11 and any renewal or extension of such Indebtedness
that does not increase the principal amount thereof.

 

(c)                                  Sale and Leaseback Transactions permitted
pursuant to Section 6.18.

 

(d)                                 Other Indebtedness, provided that the
aggregate principal amount of such other Indebtedness does not exceed ten
percent (10.0%) of Borrower’s consolidated Total Assets at any time outstanding.

 

6.12.                     Merger.  The Borrower will not, nor will it permit any
Subsidiary to, merge or consolidate with or into any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that (i) a Subsidiary may merge, consolidate, liquidate or dissolve into
the Borrower or a Guarantor (with the Borrower or a Guarantor being the survivor
thereof, and with the Borrower being the survivor of any merger with any
Guarantor or Subsidiary), (ii) a non-Guarantor Subsidiary may merge,
consolidate, liquidate or dissolve into another non-Guarantor Subsidiary, and
(iii) the Borrower or any Subsidiary may merge or consolidate with or into any
Person other than the Borrower or a Subsidiary in order to effect a Permitted
Acquisition (with the Borrower or such Subsidiary being the survivor thereof).

 

6.13.                     Sale of Assets.  The Borrower will not, nor will it
permit any Subsidiary to, lease, sell or otherwise dispose of its Property to
any other Person, except:

 

(a)                                 Sales of inventory, or used, worn-out or
surplus equipment, all in the ordinary course of business.

 

(b)                                 The sale of equipment to the extent that
such equipment is exchanged for credit against the purchase price of similar
replacement equipment, or the proceeds of such sale are applied with reasonable
promptness to the purchase price of such replacement equipment.

 

(c)                                  Sales or other dispositions of its Property
that, together with all other Property of the Borrower and its Subsidiaries
previously sold or disposed of (other than inventory in the ordinary course of
business) as permitted by this Section 6.13(c) does not exceed $5,000,000.00 in
aggregate disposition consideration during the term of this Agreement.

 

6.14.                     Investments.  The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, except:

 

(a)                                 Cash Equivalent Investments.

 

65

--------------------------------------------------------------------------------


 

(b)                                 Existing Investments in Subsidiaries and
other Investments in existence on the date hereof and described in Schedule
6.14.

 

(c)                                  Investments constituting Permitted
Acquisitions (subject to the limitations of Section 6.15 below).

 

(d)                                 Travel advances to management personnel and
employees in the ordinary course of business.

 

(e)                                  Other Investments, provided that the
aggregate principal amount of such other Investments does not exceed
$5,000,000.00 at any time outstanding.

 

6.15.                     Acquisitions.  The Borrower will not, nor will it
permit any Subsidiary, to make any Acquisition other than a Permitted
Acquisition provided the total consideration paid with the proceeds of Loans, or
proposed to be paid with the proceeds of Loans, in connection with all such
Acquisitions does not exceed $5,000,000.00 during the term of this Agreement.

 

6.16.                     Liens.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:

 

(a)                                 Liens for taxes, assessments or governmental
charges or levies on its Property if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being contested in
good faith and by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books.

 

(b)                                 Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

 

(c)                                  Liens arising out of pledges or deposits
under worker’s compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation.

 

(d)                                 Utility easements, building restrictions and
such other encumbrances or charges against real property as are of a nature
generally existing with respect to Properties of a similar character and which
do not in any material way affect the marketability of the same or interfere
with the use thereof in the business of the Borrower or its Subsidiaries.

 

(e)                                  Liens arising solely by virtue of any
statutory or common law provision relating to bankers’ liens, rights of set-off
or similar rights and remedies as to deposit accounts, securities accounts or
other funds maintained with a creditor depository institution; provided that
(i) such account is not a dedicated cash collateral account and is not subject
to restriction against access by Borrower or a Subsidiary in excess of those set
forth by regulations promulgated by

 

66

--------------------------------------------------------------------------------


 

the Board of Governors of the Federal Reserve, and (ii) such account is not
intended by the Borrower or any Subsidiary to provide collateral to the
depository institution.

 

(f)                                   Liens existing on the date hereof and
described in Schedule 6.16.

 

(g)                                  Liens on Property acquired in a Permitted
Acquisition, provided that such Liens extend only to the Property so acquired
and were not created in contemplation of such acquisition.

 

(h)                                 Liens in favor of the Administrative Agent,
for the benefit of the Lenders, granted pursuant to any Collateral Document.

 

(i)                                     Other Liens constituting purchase money
liens securing Indebtedness, provided that the aggregate principal amount of
Indebtedness secured by such Liens described in this clause (i) at any time does
not exceed $5,000,000.00 at any time outstanding.

 

6.17.                     Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction.

 

6.18.                     Sale and Leaseback Transactions.  Other than the
Mexico Transaction, the Borrower will not, nor will it permit any Subsidiary to,
enter into or suffer to exist any Sale and Leaseback Transactions.

 

6.19.                     Financial Contracts.  The Borrower will not, nor will
it permit any Subsidiary to, enter into or remain liable upon any Financial
Contract.

 

6.20.                     Restricted Payments.  The Borrower will not, nor will
it permit any Subsidiary to, make any Restricted Payment, except that (i) any
Subsidiary may declare and pay dividends or make distributions to the Borrower
or to a Wholly-Owned Subsidiary, and (ii) the Borrower may declare and pay
dividends on its capital stock provided that no Default or Event of Default
shall exist before or after giving effect to such dividends or be created as a
result thereof.

 

6.21.                     Financial Covenants.

 

(a)                                 Fixed Charge Coverage Ratio.  The Borrower
will not permit the ratio, determined as of the end of each of its fiscal
quarters for the then most-recently ended four (4) fiscal quarters, of
(i) Consolidated EBITDA plus Consolidated Rentals minus Maintenance Capital
Expenditures minus Restricted Payments minus cash taxes plus extraordinary
losses or minus extraordinary gains approved by Administrative Agent to
(ii) Consolidated Interest Expense, plus Consolidated Rentals, plus scheduled
payments of principal Indebtedness over the four (4) fiscal quarters then
ending, all calculated for the Borrower and its Subsidiaries on a consolidated
basis, to be less than 1.20 to 1.0.

 

67

--------------------------------------------------------------------------------


 

(b)                                 Leverage Ratio.  The Borrower will not
permit the ratio, determined as of the end of each of its fiscal quarters, of
(i) Consolidated Funded Indebtedness to (ii) Consolidated EBITDA for the then
most-recently ended four (4) fiscal quarters to be greater than 3.50 to 1.0.

 

6.22.                     Further Assurances.

 

(a)                                 As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed by the
Administrative Agent in its sole discretion) after a Subsidiary is organized or
acquired, or any Person becomes a Subsidiary pursuant to the definition thereof,
or is designated by the Borrower or the Administrative Agent as a Subsidiary,
the Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing the material assets of
such Subsidiary and shall cause each such Subsidiary to deliver to the
Administrative Agent a joinder to the Guaranty and the Security Agreement (in
each case in the form contemplated thereby) pursuant to which such Subsidiary
agrees to be bound by the terms and provisions thereof, such Guaranty and
Security Agreement joinder[s] to be accompanied by an updated Schedule 5.8
hereto designating such Subsidiary as such, appropriate resolutions, other
documentation and legal opinions, in each case in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, and such other
documentation as the Administrative Agent may reasonably request.  Without
limiting the foregoing, each Loan Party will, and will cause each Subsidiary to,
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments (including,
without limitation, account control agreements, landlord waivers, bailee
agreements, intellectual property security agreements and Mortgages), and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Article IV, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties.

 

(b)                                 As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed by the
Administrative Agent in its sole discretion) after the Borrower or any Domestic
Subsidiary organizes a Foreign Subsidiary or acquires any equity interest in a
Foreign Subsidiary, or any Person becomes a Foreign Subsidiary of the Borrower
or any Domestic Subsidiary pursuant to the definition thereof, or is designated
by the Borrower, any Domestic Subsidiary or the Administrative Agent as a
Foreign Subsidiary, the Borrower or the applicable Domestic Subsidiary will
execute and deliver to the Administrative Agent a pledge agreement in a form
satisfactory to the Administrative Agent, together with such supporting
documentation (including, without limitation, authorizing resolutions and
opinions of counsel) as the Administrative Agent may request in order to create
a perfected, first-priority security interest in the equity interests in such
Foreign Subsidiary, provided that such pledges shall not exceed the Applicable
Pledge Percentage of the equity interests of such Foreign Subsidiary.

 

68

--------------------------------------------------------------------------------


 

6.23.                     OFAC, PATRIOT Act Compliance.  The Borrower shall, and
shall cause each Subsidiary to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute an
Event of Default (each, an “Event of Default”):

 

7.1.                            Any representation or warranty made or deemed
made by or on behalf of the Borrower or any of its Subsidiaries to the Lenders
or the Administrative Agent under or in connection with this Agreement, any
Credit Extension, or any certificate or information delivered in connection with
this Agreement or any other Loan Document shall be materially false on the date
made or confirmed.

 

7.2.                            Nonpayment of (i) principal of any Loan within
five (5) days of when due (provided, such five (5) day grace period shall not
apply to payments due on the Facility Termination Date) or (ii) any
Reimbursement Obligation, interest upon any Loan, any Commitment Fee or LC Fee,
or any other obligation under any of the Loan Documents within five (5) days
after the same becomes due (provided, such five (5) day grace period shall not
apply to payments due on the Facility Termination Date).

 

7.3.                            The breach by the Borrower of any of the terms
or provisions of Section 6.2, 6.3, 6.4, 6.11, 6.12, 6.13, 6.14, 6.15, 6.18,
6.19, 6.20, 6.21, 6.22, or 6.23.

 

7.4.                            The breach by the Borrower (other than a breach
which constitutes an Event of Default under another Section of this Article VII)
of any of the terms or provisions of this Agreement which is not remedied within
thirty (30) days after the earlier of (i) the Borrower becoming aware of any
such breach and (ii) the Administrative Agent notifying the Borrower of any such
breach.

 

7.5.                            Failure of the Borrower or any of its
Subsidiaries to pay when due any payment (whether of principal, interest or any
other amount) in respect of any Material Indebtedness; or the default by the
Borrower or any of its Subsidiaries in the performance (beyond the applicable
grace period with respect thereto, if any) of any term, provision or condition
contained in any Material Indebtedness Agreement, or any other event shall occur
or condition exist, the effect of which default, event or condition is to cause,
or to permit the holder(s) of such Material Indebtedness or the lender(s) under
any Material Indebtedness Agreement to cause, any portion of such Material
Indebtedness to become due prior to its stated maturity or any commitment to
lend under any Material Indebtedness Agreement to be terminated prior to its
stated expiration date; or any portion of Material Indebtedness of the Borrower
or any of its Subsidiaries shall be

 

69

--------------------------------------------------------------------------------


 

declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.

 

7.6.                            The Borrower or any of its Subsidiaries shall
(i) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate, limited liability company or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.6 or (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.7.

 

7.7.                            Without the application, approval or consent of
the Borrower or any of its Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any of its
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(iv) shall be instituted against the Borrower or any of
its Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.

 

7.8.                            Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of,
all or any portion of the Property of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

 

7.9.                            The Borrower or any of its Subsidiaries shall
fail within thirty (30) days to pay, obtain a stay with respect to, or otherwise
discharge one or more (i) judgments or orders for the payment of money in excess
of $250,000 (or the equivalent thereof in currencies other than Dollars) in the
aggregate, or (ii) nonmonetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any of
its Subsidiaries to enforce any such judgment.

 

7.10.                     (a) With respect to a Plan, the Borrower or an ERISA
Affiliate is subject to a lien in excess of $250,000 pursuant to
Section 430(k) of the Code or Section 302(c) of ERISA or Title IV of ERISA, or
(b) an ERISA Event shall have occurred that, in the opinion of the

 

70

--------------------------------------------------------------------------------


 

Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.

 

7.11.                     Any Change in Control shall occur.

 

7.12.                     The occurrence of any “default”, as defined in any
Loan Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided.

 

7.13.                     Any Loan Document (or any material provision thereof)
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan Document
(or any material provision thereof), or any Guarantor shall fail to comply with
any of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect.

 

7.14.                     Any Collateral Document shall for any reason fail to
create a valid and perfected first priority security interest in any Collateral
purported to be covered thereby, except as permitted by the terms of any
Collateral Document or the terms hereof, or any Collateral Document shall fail
to remain in full force or effect or any action shall be taken to discontinue or
to assert the invalidity or unenforceability of any Collateral Document, or any
Loan Party shall fail to comply with any of the terms or provisions of any
Collateral Document to which it is a party.

 

7.15.                     The occurrence of a termination of, or material
default under, the Mexico Supply Agreement and failure by Borrower to arrange
for the continuing production of product on commercially reasonable terms for a
period in excess of ninety (90) days thereafter.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                            Acceleration; Remedies.  ARTICLE I If any Event
of Default described in Section 7.6 or 7.7 occurs with respect to the Borrower,
the obligations of the Lenders to make Loans hereunder and the obligation and
power of the LC Issuer to issue Facility LCs shall automatically terminate and
the Obligations under this Agreement and the other Loan Documents shall
immediately become due and payable without any election or action on the part of
the Administrative Agent, the LC Issuer or any Lender and the Borrower will be
and become thereby unconditionally obligated, without any further notice, act or
demand, to pay to the Administrative Agent an amount in immediately available
funds, which funds shall be held in the Facility LC Collateral Account, equal to
the difference of (x) the amount of LC Obligations at such time, less (y) the
amount on deposit in the Facility LC Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations under this Agreement and the other Loan
Documents (such difference, the “Collateral Shortfall Amount”).  If any other
Event of Default occurs, the Administrative Agent

 

71

--------------------------------------------------------------------------------


 

may, and at the request of the Required Lenders shall, (a) terminate or suspend
the obligations of the Lenders to make Loans hereunder and the obligation and
power of the LC Issuer to issue Facility LCs, or declare the Obligations under
this Agreement and the other Loan Documents to be due and payable, or both,
whereupon the Obligations under this Agreement and the other Loan Documents
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind, all of which the Borrower hereby expressly waives, and
(b) upon notice to the Borrower and in addition to the continuing right to
demand payment of all amounts payable under this Agreement, make demand on the
Borrower to pay, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Administrative Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

 

(a)                                 If at any time while any Event of Default is
continuing, the Administrative Agent determines that the Collateral Shortfall
Amount at such time is greater than zero, the Administrative Agent may make
demand on the Borrower to pay, and the Borrower will, forthwith upon such demand
and without any further notice or act, pay to the Administrative Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account.

 

(b)                                 The Administrative Agent may at any time or
from time to time after funds are deposited in the Facility LC Collateral
Account, apply such funds to the payment of the Obligations under this Agreement
and the other Loan Documents and any other amounts as shall from time to time
have become due and payable by the Borrower to the Lenders or the LC Issuer
under the Loan Documents, as provided in Section 8.2.

 

(c)                                  At any time while any Event of Default is
continuing, neither the Borrower nor any Person claiming on behalf of or through
the Borrower shall have any right to withdraw any of the funds held in the
Facility LC Collateral Account.  After all of the Obligations under this
Agreement and the other Loan Documents have been indefeasibly paid in full and
the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Borrower or paid to whomever may be legally entitled thereto at such time.

 

(d)                                 If, within thirty (30) days after
acceleration of the maturity of the Obligations under this Agreement and the
other Loan Documents or termination of the obligations of the Lenders to make
Loans and the obligation and power of the LC Issuer to issue Facility LCs
hereunder as a result of any Event of Default (other than any Event of Default
as described in Section 7.6 or 7.7 with respect to the Borrower) and before any
judgment or decree for the payment of the Obligations due under this Agreement
and the other Loan Documents shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

 

(e)                                  Upon the occurrence and during the
continuation of any Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise all

 

72

--------------------------------------------------------------------------------


 

rights and remedies under the Loan Documents and enforce all other rights and
remedies under applicable law.

 

8.2.                            Application of Funds.  After the exercise of
remedies provided for in Section 8.1 (or after the Obligations under this
Agreement and the other Loan Documents have automatically become immediately due
and payable as set forth in the first sentence of Section 8.1(a)), any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

(a)                                 First, to payment of fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

 

(b)                                 second, to payment of fees, indemnities and
other amounts (other than principal, interest, LC Fees and commitment fees)
payable to the Lenders and the LC Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the LC Issuer as required
by Section 9.6 and amounts payable under Article III);

 

(c)                                  third, to payment of accrued and unpaid LC
Fees, commitment fees and interest on the Loans and Reimbursement Obligations,
ratably among the Lenders and the LC Issuer in proportion to the respective
amounts described in this Section 8.2(c) payable to them;

 

(d)                                 fourth, to payment of all Secured
Obligations ratably among the Lenders;

 

(e)                                  fifth, to the Administrative Agent for
deposit to the Facility LC Collateral Account in an amount equal to the
Collateral Shortfall Amount (as defined in Section 8.1(a)), if any; and

 

(f)                                   last, the balance, if any, to the Borrower
or as otherwise required by law;

 

provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section 8.2.

 

8.3.                            Amendments.  Subject to the provisions of this
Section 8.3, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to
this Agreement, the Guaranty or the Security Agreement or changing in any manner
the rights of the Lenders or the Borrower hereunder or thereunder or waiving any
Default or Event of Default hereunder; provided, however, that no such
supplemental agreement shall:

 

(a)                                 without the consent of each Lender directly
affected thereby, extend the final maturity of any Loan, or extend the expiry
date of any Facility LC to a date after the Facility Termination Date or
postpone any regularly scheduled payment of principal of any Loan

 

73

--------------------------------------------------------------------------------


 

or forgive all or any portion of the principal amount thereof or any
Reimbursement Obligation related thereto, or reduce the rate or extend the time
of payment of interest or fees thereon or Reimbursement Obligations related
thereto or increase the amount of the Commitment of such Lender hereunder.

 

(b)                                 without the consent of all of the Lenders,
reduce the percentage specified in the definition of Required Lenders.

 

(c)                                  without the consent of all of the Lenders,
amend this Section 8.3.

 

(d)                                 without the consent of all of the Lenders,
release all or substantially all of the Guarantors of the Obligations or, except
as otherwise provided in Section 10.16, release all or substantially all of the
Collateral.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer.  No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender. 
The Administrative Agent may waive payment of the fee required under
Section 12.3(c) without obtaining the consent of any other party to this
Agreement.  Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency of a technical or immaterial nature,
as determined in good faith by the Administrative Agent.

 

8.4.                            Preservation of Rights.  No delay or omission of
the Lenders, the LC Issuer or the Administrative Agent to exercise any right
under the Loan Documents shall impair such right or be construed to be a waiver
of any Event of Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of an Event of Default or the inability
of the Borrower to satisfy the conditions precedent to such Credit Extension
shall not constitute any waiver or acquiescence.  Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.3, and
then only to the extent in such writing specifically set forth.  All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent, the LC Issuer and the Lenders
until the Obligations have been paid in full.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1.                            Survival of Representations.  All
representations and warranties of the Borrower contained in this Agreement shall
survive the making of the Credit Extensions herein contemplated.

 

74

--------------------------------------------------------------------------------


 

9.2.                            Governmental Regulation.  Anything contained in
this Agreement to the contrary notwithstanding, neither the LC Issuer nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 

9.3.                            Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4.                            Entire Agreement.  The Loan Documents embody the
entire agreement and understanding among the Borrower, the Administrative Agent,
the LC Issuer and the Lenders and supersede all prior agreements and
understandings among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders relating to the subject matter thereof other than those contained in
the Fee Letter which shall survive and remain in full force and effect during
the term of this Agreement.

 

9.5.                            Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Administrative Agent is authorized to act as such).  The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder.  This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns, provided, however, that the parties hereto expressly agree that the
Administrative Agent shall enjoy the benefits of the provisions of Sections 9.6,
9.10 and 10.11 to the extent specifically set forth therein and shall have the
right to enforce such provisions on its own behalf and in its own name to the
same extent as if it were a party to this Agreement.

 

9.6.                            Expenses; Indemnification.

 

(a)                                 The Borrower shall reimburse the
Administrative Agent upon demand for all reasonable out-of-pocket expenses paid
or incurred by the Administrative Agent, including, without limitation, filing
and recording costs and fees, costs of any environmental review, and
consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent and/or the
allocated costs of in-house counsel incurred from time to time, in connection
with the due diligence, preparation, administration, negotiation, execution,
delivery, syndication, distribution (including, without limitation, via DebtX
and any other internet service selected by the Administrative Agent), review,
amendment, modification, and administration of the Loan Documents.  The Borrower
also agrees to reimburse the Administrative Agent, the LC Issuer and the Lenders
for any costs, internal charges and out-of-pocket expenses, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent, the LC Issuer and
the Lenders and/or the allocated costs of in-house counsel incurred from time to
time, paid or incurred by the Administrative Agent, the LC Issuer or any Lender
in connection with the collection and enforcement of the Loan Documents. 
Expenses being reimbursed by the Borrower under this

 

75

--------------------------------------------------------------------------------


 

Section 9.6(a) include, without limitation, the cost and expense of obtaining an
appraisal of each parcel of real property or interest in real property described
in the relevant Collateral Documents, which appraisal shall be in conformity
with the applicable requirements of any law or any governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any interpretation thereof, including, without limitation, the
provisions of Title XI of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended, reformed or otherwise modified from time to
time, and any rules promulgated to implement such provisions and costs and
expenses incurred in connection with the Reports described in the following
sentence.  The Borrower acknowledges that from time to time U.S. Bank may
prepare and may distribute to the Lenders (but shall have no obligation or duty
to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to the Borrower’s assets for internal use by U.S. Bank
from information furnished to it by or on behalf of the Borrower, after U.S.
Bank has exercised its rights of inspection pursuant to this Agreement.

 

(b)                                 The Borrower hereby further agrees to
indemnify and hold harmless the Administrative Agent, the LC Issuer, each
Lender, their respective affiliates, and each of their directors, officers and
employees, agents and advisors against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements and settlement costs (including,
without limitation, all expenses of litigation or preparation therefor) whether
or not the Administrative Agent, the LC Issuer, any Lender or any affiliate is a
party thereto) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the transactions contemplated hereby,
any actual or alleged presence or release of Hazardous Materials on or from any
Property owned or operated by Borrower or any of its Subsidiaries, any
environmental liability related in any way to Borrower or any of its
Subsidiaries, or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Borrower or any of its
Subsidiaries, or the direct or indirect application or proposed application of
the proceeds of any Credit Extension hereunder except to the extent that they
are determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification.  The obligations of the Borrower under this
Section 9.6 shall survive the termination of this Agreement.

 

9.7.                            Numbers of Documents.  All statements, notices,
closing documents, and requests hereunder shall be furnished to the
Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders.

 

9.8.                            Accounting.  Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4, except that any calculation or determination which is to be made on
a consolidated basis shall be made for the Borrower and all of its Subsidiaries,
including those Subsidiaries, if any, which are unconsolidated on the Borrower’s
audited financial statements; provided, however that, notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i)

 

76

--------------------------------------------------------------------------------


 

any election under Accounting Standards Codification Section 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Borrower or any of its Subsidiaries at “fair value”, as defined therein, or
(ii) any treatment of Indebtedness in respect of convertible debt instruments
under Financial Accounting Standards Codification Subtopic 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and the Borrower, the Administrative
Agent or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders), provided that, until so
amended, such ratio or requirement shall continue to be computed in accordance
with GAAP prior to such change therein and the Borrower shall provide to the
Administrative Agent and the Lenders reconciliation statements showing the
difference in such calculation, together with the delivery of monthly, quarterly
and annual financial statements required hereunder.

 

9.9.                            Severability of Provisions.  Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.                     Nonliability of Lenders.  The relationship between the
Borrower on the one hand and the Lenders, the LC Issuer and the Administrative
Agent on the other hand shall be solely that of borrower and lender.  Neither
the Administrative Agent, the LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower.  Neither the Administrative Agent, the LC
Issuer nor any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.  The Borrower agrees that neither the Administrative
Agent, the LC Issuer nor any Lender shall have liability to the Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by the
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  Neither the
Administrative Agent, the LC Issuer nor any Lender shall have any liability with
respect to, and the Borrower hereby waives, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.  It is agreed that the
Administrative Agent shall, in its capacity as such, have no duties or
responsibilities under this Agreement or any other Loan Document.  Each Lender
acknowledges that it has not relied and will not rely on the Administrative
Agent in deciding to enter into this Agreement or any other Loan Document or in
taking or not taking any action.

 

77

--------------------------------------------------------------------------------


 

9.11.                     Confidentiality.  The Administrative Agent and each
Lender agrees to hold any confidential information which it may receive from the
Borrower in connection with this Agreement in confidence, except for disclosure
(i) to its Affiliates and to the Administrative Agent and any other Lender and
their respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to the Administrative Agent or such Lender provided such
parties have been notified of the confidential nature of such information,
(iii) as provided in Section 12.3(e), (iv) to regulatory officials, (v) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (vi) to any Person in connection with any legal proceeding to which it
is a party, (vii) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties provided such parties have been notified of the confidential
nature of such information, (viii) to rating agencies if requested or required
by such agencies in connection with a rating relating to the Advances hereunder,
(ix) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, and (x) to the extent such
information (1) becomes publicly available other than as a result of a breach of
this Section 9.11 or (2) becomes available to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender on a non-confidential basis
from a source other than the Borrower.  Without limiting Section 9.4, the
Borrower agrees that the terms of this Section 9.11 shall set forth the entire
agreement between the Borrower and the Administrative Agent and each Lender with
respect to any confidential information previously or hereafter received by the
Administrative Agent or such Lender in connection with this Agreement, and this
Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by the Administrative Agent or any Lender with respect to such
confidential information.

 

9.12.                     Nonreliance.  Each Lender hereby represents that it is
not relying on or looking to any margin stock (as defined in Regulation U) for
the repayment of the Credit Extensions provided for herein.

 

9.13.                     Disclosure.  The Borrower and each Lender hereby
acknowledge and agree that U.S. Bank and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

 

9.14.                     USA PATRIOT ACT NOTIFICATION.  The following
notification is provided to Borrower pursuant to Section 326 of the PATRIOT Act:

 

Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.

 

78

--------------------------------------------------------------------------------


 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

10.1.                     Appointment; Nature of Relationship.  U.S. Bank
National Association is hereby appointed by each of the Lenders as its
contractual representative (herein referred to as the “Administrative Agent”)
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Administrative Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Administrative Agent agrees to act
as such contractual representative upon the express conditions contained in this
Article X.  Notwithstanding the use of the defined term “Administrative Agent,”
it is expressly understood and agreed that the Administrative Agent shall not
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that the Administrative Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, and
(ii) is a “representative” of the Lenders within the meaning of the term
“secured party” as defined in the Oklahoma Uniform Commercial Code, and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. 
Each of the Lenders hereby agrees to assert no claim against the Administrative
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.

 

10.2.                     Powers.  The Administrative Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Administrative Agent by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3.                     General Immunity.  Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable to the
Borrower, the Lenders or any Lender for any action taken or omitted to be taken
by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.

 

10.4.                     No Responsibility for Loans, Recitals, etc.  Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any

 

79

--------------------------------------------------------------------------------


 

Default or Event of Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrower or any guarantor of any of the Obligations
or of any of the Borrower’s or any such guarantor’s respective Subsidiaries.

 

10.5.                     Action on Instructions of Lenders.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6.                     Employment of Administrative Agents and Counsel.  The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

 

10.7.                     Reliance on Documents; Counsel.  The Administrative
Agent shall be entitled to rely upon any Note, notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, electronic mail message,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper Person or Persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.  For purposes of
determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

 

10.8.                     Administrative Agent’s Reimbursement and
Indemnification.  The Lenders agree to reimburse and indemnify the
Administrative Agent ratably in proportion to their respective Pro Rata Shares
(disregarding, for the avoidance of doubt, the exclusion of Defaulting Lenders
therein) (i) for any amounts not reimbursed by the Borrower for which the
Administrative Agent is entitled to reimbursement by the Borrower under the Loan
Documents, (ii) for any other expenses incurred by the Administrative Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents

 

80

--------------------------------------------------------------------------------


 

(including, without limitation, for any expenses incurred by the Administrative
Agent in connection with any dispute between the Administrative Agent and any
Lender or between two or more of the Lenders) and (iii) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(d) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

 

10.9.                     Notice of Event of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder unless the Administrative Agent has received
written notice from a Lender or the Borrower referring to this Agreement
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders; provided that, except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.

 

10.10.              Rights as a Lender.  In the event the Administrative Agent
is a Lender, the Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Document with respect to its Commitment and
its Loans as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.

 

10.11.              Lender Credit Decision, Legal Representation.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other

 

81

--------------------------------------------------------------------------------


 

Loan Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents. Except for any notice, report,
document or other information expressly required to be furnished to the Lenders
by the Administrative Agent hereunder, the Administrative Agent shall not have
any duty or responsibility (either initially or on a continuing basis) to
provide any Lender with any notice, report, document, credit information or
other information concerning the affairs, financial condition or business of the
Borrower or any of its Affiliates that may come into the possession of the
Administrative Agent (whether or not in its capacity as Administrative Agent) or
any of its Affiliates.

 

(b)                                 Each Lender further acknowledges that it has
had the opportunity to be represented by legal counsel in connection with its
execution of this Agreement and the other Loan Documents, that it has made its
own evaluation of all applicable laws and regulations relating to the
transactions contemplated hereby, and that the counsel to the Administrative
Agent represents only the Administrative Agent and not the Lenders in connection
with this Agreement and the transactions contemplated hereby.

 

10.12.              Successor Administrative Agent.  The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, thirty (30) days after the retiring Administrative Agent gives notice
of its intention to resign.  Upon any such resignation, the Required Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders within fifteen (15) days after the
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent.  Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder.  If the Administrative Agent has
resigned and no successor Administrative Agent has been appointed, the Lenders
may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders.  No
successor Administrative Agent shall be deemed to be appointed hereunder until
such successor Administrative Agent has accepted the appointment.  Any such
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent.  Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents.  After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the

 

82

--------------------------------------------------------------------------------


 

Administrative Agent hereunder and under the other Loan Documents.  In the event
that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.

 

10.13.              Administrative Agent.  The Borrower agrees to pay to the
Administrative Agent the fees agreed to by the Borrower, the Administrative
Agent pursuant to any certain letter agreement between the Administrative Agent
and the Borrower (the “Fee Letter”), or as otherwise agreed from time to time.

 

10.14.              Delegation to Affiliates.  The Borrower and the Lenders
agree that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.

 

10.15.              Execution of Collateral Documents.  The Lenders hereby
empower and authorize the Administrative Agent to execute and deliver to the
Borrower on their behalf the Collateral Documents and all related financing
statements and any financing statements, agreements, documents or instruments as
shall be necessary or appropriate to effect the purposes of the Collateral
Documents.

 

10.16.              Collateral Releases.  The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf any agreements, documents or instruments as shall be necessary or
appropriate to effect any releases of Collateral which shall be permitted by the
terms hereof or of any other Loan Document or which shall otherwise have been
approved by the Required Lenders (or, if required by the terms of Section 8.3,
all of the Lenders) in writing.

 

10.17.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of

 

83

--------------------------------------------------------------------------------


 

transactions that involve interests that differ from those of the Borrower and
its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1.                     Setoff.  The Borrower hereby grants each Lender a
security interest in all deposits, credits and deposit accounts (including all
account balances, whether provisional or final and whether or not collected or
available) of the Borrower with such Lender or any Affiliate of such Lender (the
“Deposits”) to secure the Obligations.  In addition to, and without limitation
of, any rights of the Lenders under applicable law, if the Borrower becomes
insolvent, however evidenced, or any Event of Default occurs, Borrower
authorizes each Lender to offset and apply all such Deposits toward the payment
of the Obligations owing to such Lender, whether or not the Obligations, or any
part thereof, shall then be due and regardless of the existence or adequacy of
any collateral, guaranty or any other security, right or remedy available to
such Lender or the Lenders; provided, that in the event that any Defaulting
Lender shall exercise such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuer, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

11.2.                     Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Outstanding Credit Exposure.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral or other protection ratably in proportion to their
respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure.  In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

 

84

--------------------------------------------------------------------------------


 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.                     Successors and Assigns.  The terms and provisions of
the Loan Documents shall be binding upon and inure to the benefit of the
Borrower and the Lenders and their respective successors and assigns permitted
hereby, except that (i) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (ii) any assignment by any Lender must be made in compliance
with Section 12.3, and (iii) any transfer by participation must be made in
compliance with Section 12.2.  Any attempted assignment or transfer by any party
not made in compliance with this Section 12.1 shall be null and void, unless
such attempted assignment or transfer is treated as a participation in
accordance with the terms of this Agreement.  The parties to this Agreement
acknowledge that clause (ii) of this Section 12.1 relates only to absolute
assignments and this Section 12.1 does not prohibit assignments creating
security interests, including, without limitation, (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person.  Any assignee
of the rights to any Loan or any Note agrees by acceptance of such assignment to
be bound by all the terms and provisions of the Loan Documents.  Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

 

12.2.                     Participations.

 

(a)                                 Permitted Participants; Effect.  Any Lender
may at any time sell to one or more entities (“Participants”) participating
interests in any Outstanding Credit Exposure owing to such Lender, any Note held
by such Lender, any Commitment of such Lender or any other interest of such
Lender under the Loan Documents.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

 

85

--------------------------------------------------------------------------------


 

(b)                                 Voting Rights.  Each Lender shall retain the
sole right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Loan Documents provided that each
such Lender may agree in its participation agreement with its Participant that
such Lender will not vote to approve any amendment, modification or waiver with
respect to any Outstanding Credit Exposure or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.3 or of any other Loan Document.

 

(c)                                  Benefit of Certain Provisions.  The
Borrower agrees that each Participant shall be deemed to have the right of
setoff provided in Section 11.1 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of setoff provided
in Section 11.1 with respect to the amount of participating interests sold to
each Participant.  The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 11.2 as if
each Participant were a Lender.  The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5,
9.6 and 9.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.3, provided that (i) a Participant
shall not be entitled to receive any greater payment under Section 3.1 or 3.2
than the Lender who sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Borrower, and (ii) a Participant shall not be entitled to receive any
greater payment under Section 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account (A) except to the extent such entitlement to receive a
greater payment results from a change in treaty, law or regulation (or any
change in the interpretation or administration thereof by any Governmental
Authority) that occurs after the Participant acquired the applicable
participation and (B), in the case of any Participant that would be a Non-U.S.
Lender if it were a Lender, such Participant agrees to comply with the
provisions of Section 3.5 to the same extent as if it were a Lender (it being
understood that the documentation required under Section 3.5(f) shall be
delivered to the participating Lender).  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents) to any Person
except to the extent that such disclosure is necessary to establish that such
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For

 

86

--------------------------------------------------------------------------------


 

the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

12.3.                     Assignments.

 

(a)                                 Permitted Assignments.  Any Lender may at
any time assign to one or more Eligible Assignees (“Purchasers”) all or any part
of its rights and obligations under the Loan Documents.  Such assignment shall
be substantially in the form of Exhibit C or in such other form reasonably
acceptable to the Administrative Agent as may be agreed to by the parties
thereto.  Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Commitment and Outstanding Credit Exposure of the
assigning Lender or (unless each of the Borrower and the Administrative Agent
otherwise consents) be in an aggregate amount not less than $5,000,000.  The
amount of the assignment shall be based on the Commitment or Outstanding Credit
Exposure (if the Commitment has been terminated) subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the assignment.

 

(b)                                 Consents.  The consent of the Borrower shall
be required prior to an assignment becoming effective unless the Purchaser is a
Lender, an Affiliate of a Lender or an Approved Fund, provided that the consent
of the Borrower shall not be required if an Event of Default has occurred and is
continuing; provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof.  The consent of the Administrative Agent shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund.  The consent of each of the LC Issuer and the
Swing Line Lender shall be required prior to an assignment of a Revolving
Commitment becoming effective unless the Purchaser is a Lender with a
Commitment.  Any consent required under this Section 12.3(b) shall not be
unreasonably withheld or delayed.

 

(c)                                  Effect; Assignment Effective Date.  Upon
(i) delivery to the Administrative Agent of an assignment, together with any
consents required by Sections 12.3(a) and 12.3(b), and (ii) payment of a $3,500
fee to the Administrative Agent for processing such assignment (unless such fee
is waived by the Administrative Agent), such assignment shall become effective
on the effective date specified in such assignment.  The assignment shall
contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and Outstanding Credit
Exposure under the applicable assignment agreement constitutes “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA.  On and after
the effective date of such assignment, such Purchaser shall for all purposes be
a Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by the Borrower, the Lenders or the

 

87

--------------------------------------------------------------------------------


 

Administrative Agent.  In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2. 
Upon the consummation of any assignment to a Purchaser pursuant to this
Section 12.3(c), the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its Loans
be evidenced by Notes, make appropriate arrangements so that new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.

 

(d)                                 Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in the United States of America, a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender, and participations of each
Lender in Facility LCs, pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and each Lender at
any reasonable time and from time to time upon reasonable prior notice.

 

(e)                                  Dissemination of Information.  The Borrower
authorizes each Lender to disclose to any Participant or Purchaser or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession; provided that each Transferee and prospective Transferee
agrees to be bound by Section 9.11 of this Agreement.

 

ARTICLE XIII

 

NOTICES

 

13.1.                     Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

88

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrower, to it at 4826 Hunt
Street, Pryor, Oklahoma 74361, Attention:  Keith R. Schroeder, Facsimile: 
918-824-4660;

 

(ii)                                  if to the Administrative Agent, to it at
U.S. Bank, 7th & Washington Streets, SL-MO-T12M, St. Louis, Missouri 63101,
Attention:  Shawn Graves, Facsimile:  314-418-3571.

 

(iii)                               if to the LC Issuer or U.S. Bank, to U.S.
Bank, 9900 W. 87th Street, Overland Park, Kansas 66212, Attention:  Michael
Gloviak, Facsimile:  913-652-5122;

 

(iv)                              if to another Lender, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the LC Issuer hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent
or as otherwise determined by the Administrative Agent,  provided that the
foregoing shall not apply to notices to any Lender or the LC Issuer pursuant to
Article II if such Lender or the LC Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

89

--------------------------------------------------------------------------------


 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto given in the manner set forth in
this Section 13.1.

 

ARTICLE XIV

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

14.1.                     Counterparts; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Article IV, this Agreement shall become effective when it shall have been
executed by the Administrative Agent, and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

14.2.                     Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any assignment
and assumption agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.

 

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1.                     CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF OKLAHOMA, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

 

15.2.                     CONSENT TO JURISDICTION. THE BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR STATE COURT SITTING IN OKLAHOMA IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY

 

90

--------------------------------------------------------------------------------


 

OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC
ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN OKLAHOMA.

 

91

--------------------------------------------------------------------------------


 

15.3.                     WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE
AGENT, THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

[Signature Pages Follow]

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

 

 

ORCHIDS PAPER PRODUCTS COMPANY,
a Delaware corporation

 

 

 

 

 

By:

/s/ Keith R. Schroeder

 

 

Keith R. Schroeder

 

 

Chief Financial Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender, as LC Issuer and as Administrative Agent

 

 

 

 

 

By:

/s/ Michael Gloviak

 

 

Michael Gloviak

 

 

Assistant Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

Eurocurrency Rate

 

1.00

%

1.25

%

1.50

%

2.00

%

Base Rate

 

1.00

%

1.25

%

1.50

%

2.00

%

 

APPLICABLE FEE
RATE

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

Commitment Fee

 

0.15

%

0.20

%

0.25

%

0.30

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 1.00 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 2.00 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 3.00 to 1.00.

 

“Level IV Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status.

 

“Status” means either Level I Status, Level II Status, Level III Status or Level
IV Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials.  Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective from and after the first day of the first
fiscal month immediately following the date on which the delivery of such
Financials is required until the first day of the first fiscal month immediately
following the next such date on which delivery of such Financials of the
Borrower and its Subsidiaries is so required.  If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin

 

--------------------------------------------------------------------------------


 

and Applicable Fee Rate shall be the highest Applicable Margin and Applicable
Fee Rate set forth in the foregoing table until five (5) days after such
Financials are so delivered.

 

Notwithstanding the foregoing, Level II Status shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date, and adjustments
to the Status then in effect shall thereafter be effected in accordance with the
preceding paragraph.

 

--------------------------------------------------------------------------------